



 
EXECUTION COPY
 
 
(Operation Number 38662)
 
 
LOAN AGREEMENT
 
 
between
 
 
MANGISTAU OBLAST BOAT YARD L.L.P.
 
and
 
EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT
 
 
 
 
 
 
 
 
Dated 22 August 2008

 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
TABLE OF CONTENTS
 



ARTICLE I - DEFINITIONS
1
 
Section 1.01. Definitions
1
 
Section 1.02. Interpretation
14
    ARTICLE II - REPRESENTATIONS AND WARRANTIES
15
 
Section 2.01. Representations Regarding the Project
15
 
Section 2.02. Representations Regarding the Borrower
16
 
Section 2.03. Representations Regarding the Agreements
18
 
Section 2.04. Acknowledgement and Repetition
20
    ARTICLE III - LOAN
21
 
Section 3.01. Amount and Currency
21
 
Section 3.02. Disbursements
21
 
Section 3.03. Suspension and Cancellation
21
 
Section 3.04. Charges, Commissions and Fees
22
 
Section 3.05. Interest
22
 
Section 3.06. Default Interest
23
 
Section 3.07. Repayment
24
 
Section 3.08. Voluntary and Mandatory Prepayment
24
 
Section 3.09. Payments
25
 
Section 3.10. Insufficient Payments
26
 
Section 3.11. Taxes
26
 
Section 3.12. Unwinding Costs
27
 
Section 3.13. Increased Costs
30
 
Section 3.14. Illegality
31
 
Section 3.15 Mitigation
32
 
Section 3.16. Loan Account
32
    ARTICLE IV - CONDITIONS PRECEDENT
32
 
Section 4.01. First Disbursement
32
 
Section 4.02. First Disbursement of Tranche 2
35
 
Section 4.03. All Disbursements
35
    ARTICLE V - AFFIRMATIVE COVENANTS
36
 
Section 5.01. Project Implementation
36
 
Section 5.02. Maintenance and Continuity of Business
36
 
Section 5.03. Environmental and Social Compliance
37
 
Section 5.04. Insurance
37
 
Section 5.05. Accounting
37
 
Section 5.06. Continuing Governmental and Other Authorisations
38
 
Section 5.07. Security
38
 
Section 5.08. Compliance with Other Obligations
38
 
Section 5.09. Taxes
38
 
Section 5.10. Project Agreements
38

 
i
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY


 
Section 5.11. Financial Ratios
39
 
Section 5.12. Further Documents
39
 
Section 5.13. Costs and Expenses
40
 
Section 5.14. Furnishing of Information
41
    ARTICLE VI - NEGATIVE COVENANTS
44
 
Section 6.01. Dividends
44
 
Section 6.02. Capital Expenditures
44
 
Section 6.03. Leases
45
 
Section 6.04. Financial Debt
45
 
Section 6.05. Liens
45
 
Section 6.06. Derivative Transactions
45
 
Section 6.07. Arm's Length Transactions
46
 
Section 6.08. Profit-sharing and Management Arrangements
46
 
Section 6.09. Investments
46
 
Section 6.10. Project Agreements
46
 
Section 6.11. Changes in Business, Capital and Charter
46
 
Section 6.12. Prepayment of Long-term Debt
47
 
Section 6.13. Sale of Assets; Merger
47
 
Section 6.14. Fraud and Corruption
47
    ARTICLE VII - EVENTS OF DEFAULT
47
 
Section 7.01. Events of Default
47
 
Section 7.02. Consequences of Default
49
    ARTICLE VIII - MISCELLANEOUS
49
 
Section 8.01. Term of Agreement
49
 
Section 8.02. Entire Agreement; Amendment and Waiver
50
 
Section 8.03. Notices
50
 
Section 8.04. English Language
51
 
Section 8.05. Financial Calculations
51
 
Section 8.06. Rights, Remedies and Waivers
51
 
Section 8.07. Indemnification
52
 
Section 8.08. Governing Law
53
 
Section 8.09. Arbitration and Jurisdiction
53
 
Section 8.10. Privileges and Immunities of EBRD
54
 
Section 8.11. Waiver of Sovereign Immunity
54
 
Section 8.12. Successors and Assigns; Third Party Rights
54
 
Section 8.13. Disclosure
55
 
Section 8.14. Counterparts
55
    SCHEDULES     SCHEDULE 1 - DEFINITIONS AND GUIDELINES FOR PRIVATE SECTOR

 
ii

 
 

--------------------------------------------------------------------------------

 




 

 
EXECUTION COPY
 
OPERATIONS (FRAUD AND CORRUPTION)
 
SCHEDULE 2 – ENVIRONMENTAL ACTION PLAN
 
EXHIBITS
 
EXHIBIT A - FORM OF DISBURSEMENT APPLICATION
 
EXHIBIT B - FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY
 
EXHIBIT C - FORM OF LETTER TO AUDITORS
 
EXHIBIT D - FORM OF SECURITY CERTIFICATE
 
EXHIBIT E - FORM OF APPLICATION TO FIX INTEREST RATE


































































iii

 
 

--------------------------------------------------------------------------------

 



1

 
EXECUTION COPY
 
LOAN AGREEMENT
 
LOAN AGREEMENT (this "Agreement") dated 22 August 2008 between MANGISTAU OBLAST
BOAT YARD L.L.P. a limited liability partnership organised and existing under
the laws of Kazakhstan (the "Borrower"), and the EUROPEAN BANK FOR
RECONSTRUCTION AND DEVELOPMENT, an international organisation formed by treaty
("EBRD").
 
ARTICLE I - DEFINITIONS
 
Section 1.01.                        Definitions
 
Wherever used in this Agreement (including the Exhibits and any Schedules),
unless the context otherwise requires, the following terms have the following
meanings:
 
 
 
 

 "Affiliate" means, with respect to any person, any other person, directly or
indirectly, controlling, controlled by, or under common control with, such
person.      "Annual Budget" means, with respect to any Financial Year of the
Borrower, a budget detailing the Borrower’s anticipated revenues, operating
costs, capital expenditures, Cash Available for Debt Service and forecast
financial covenant ratios for such Financial Year.      "Atash Marine Base"
means the marine base to be constructed in the Kazakhstan sector of the North
Caspian Sea coast.      "Auditors" means such firm of independent accountants as
the Borrower may from time to time appoint as its auditors in accordance with
Section 5.05.      "Authorisation" means any consent, registration, filing,
agreement, notarisation, certificate, license, approval, permit, authority or
exemption from, by or with any Governmental Authority, whether given or withheld
by express action or deemed given or withheld by failure to act within any
specified time period and all corporate, creditors' and shareholders' approvals
or consents.      "Balykshi" means Balykshi L.L.P., a limited liability
partnership organised and existing under the laws of Kazakhstan.



 
 

--------------------------------------------------------------------------------

 



2

 
EXECUTION COPY
 
"Borrower Participants 
Agreement"
means the Participants Agreement dated 18 April 2008 among the Shareholders.    
     "Business Day" means a day on which commercial banks are open for the
transaction of general business (including dealings in foreign exchange and
foreign currency deposits) in London, England and Almaty, Kazakhstan and on
which commercial banks and foreign exchange markets settle payments in the Loan
Currency in New York, New York, USA.          "Business Plan" means the business
plan for the Project dated August 2007 prepared by the Borrower and delivered to
EBRD by the Borrower containing detailed technical plans and specifications, a
financing plan, an estimated construction schedule and budget and operating
plans and procedures, and financial projections and forecasts in respect of the
Borrower’s activities and the Project, as such business plan may be amended from
time to time by the Borrower with the prior written consent of EBRD.        
"Cash Available for Debt 
Service"
means, for any period:

 
             (a)          the sum of:
 
(1) the Borrower’s net income for such period before extraordinary gains and
losses and taking into account any accumulated tax losses which arise prior to
such period and are confirmed by the Auditors of the Borrower, but excluding (to
the extent included in the Borrower’s net income) any items of a non­recurring
nature, any tax losses which are projected to arise in any future period;
 
(2) the interest charges paid or accrued during such period on the Borrower’s
Debt (including imputed interest on lease obligations included in such
Borrower’s Financial Debt), less the interest charges received or accrued to the
Borrower during such period;
 
(3) the aggregate of all amounts included in the Borrower’s net income in
respect of depreciation and amortisation during such period;
 
 
 

--------------------------------------------------------------------------------

 
 
3
 
EXECUTION COPY
 
(4) any increase in the Borrower’s prepaid income during such period; and
       
(5) any decrease in the Borrower’s working capital during such period;

 
(b)           less the sum of:
 
(1) any capital expenditures incurred by the Borrower during such period which
are not financed through the Loan or any subordinated loan;
 
(2) any decrease in the Borrower’s prepaid income during such period; and
 
(3) any increase in the Borrower’s working capital during such period.
 
"Cash Debt Service
Coverage Ratio"
means, for any period, the ratio of (a) Cash Available for Debt Service for such
period plus the Borrower’s cash balance at the end of such period to (b) the
aggregate amount of payments of principal, interest and commitment charges and
other fees and expenses (excluding non­recurring fees and expenses) falling due
and payable in respect of Financial Debt of the Borrower during such period.
 
 
"Charter" means, in respect of any company, corporation, partnership, enterprise
or other entity, its charter, founding act, articles of incorporation and
bylaws, memorandum and articles of association, statutes or similar instrument.
    "Coercive Practice" means the impairing or harming, or threatening to impair
or harm, directly or indirectly, any party or the property of the party to
influence improperly the actions of a party, as this term is interpreted in
accordance with the EBRD Anti-Corruption Guidelines.      "Collusive Practice"
means an arrangement between two or more partiesdesigned to achieve an improper
purpose, including influencing improperly the actions of another party, as this
term is interpreted in accordance with the EBRD Anti-Corruption Guidelines.    
 "Commitment Period" means the period commencing on the date of this Agreement
and terminating on the earlier of the date 24 months from the date of this
Agreement and the date the obligation of EBRD to make Disbursements hereunder
terminates in accordance with the terms of this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 



4

 
EXECUTION COPY
 

"Corrupt Practice" means the offering, giving, receiving or soliciting, directly
or indirectly, anything of value to influence improperly the actions of another
party, as this term is interpreted in accordance with the EBRD Anti-Corruption
Guidelines.  
 
"Country of Operation"  means the Republic of Kazakhstan.     "CSI"  means
Caspian Services Inc., a corporation organised and existing under the laws of
Nevada, USA.     "Current Assets"  means assets when they:

 
(a)   are expected to be realised in, or are held for sale or consumption in,
the normal course of the Borrower’s operating cycle; or
 
(b)          are held primarily for trading purposes or for the short-term and
expected to be realised within twelve months of the calculation date; or
 
(c)   are cash or cash equivalent assets which are not restricted in their use.
 
"Current Liabilities"
means liabilities when they:

 
(a)   are expected to be settled in the normal course of the Borrower’s
operations cycle; or
 
(b)   are due to be settled within twelve months of the calculation date.
 

"Current Ratio" means, at any date, the ratio of (a) the Borrower’s Current
Assets to (b) the Borrower’s Current Liabilities.      "Debt" means, with
respect to any person, all obligations of such person, whether incurred as
principal or surety and whether present, future, actual or contingent, for the
payment or repayment of money, including:

 
(a)           any amounts payable by such person under leases or similar
arrangements over their respective periods;
 
(b)           any credit to such person from a supplier of goods or under any
instalment purchase or other similar arrangement; and

 
 

--------------------------------------------------------------------------------

 



5

 
EXECUTION COPY
 
 
(c)           any liabilities and obligations of third parties to the extent
that they are guaranteed by such person or such person has otherwise assumed or
become liable for the payment of such liabilities or obligations or to the
extent that they are secured by any Lien upon property owned by such person
whether or not such person has assumed or become liable for the payment of such
liabilities or obligations.
 

"Debt Service Coverage
Ratio"
means, for any period, the ratio of (a) Cash Available for Debt Service for such
period to (b) the aggregate amount of payments of principal, interest and
commitment charges and other fees and expenses (excluding non-recurring fees and
expenses) falling due and payable in respect of Financial Debt of the Borrower
during such period.
   
"Deed of Guarantee and 
Indemnity"
means the irrevocable guarantee by the Guarantors on a several basis of (a) a
portion of the amounts owing to EBRD under the Financing Agreements, (b) the due
and punctual performance by the Borrower of its obligations under the Financing
Agreements, including the compliance with the financial ratios in Section 5.11
and (c) the provision to the Borrower of any amounts needed for the Project as
described in the Financing Plan, which instrument shall be in form and substance
satisfactory to EBRD.      "Default" means any Event of Default or any event
which, with the giving of notice, the passage of time or the making of any
determination, or any combination thereof, would become an Event of Default.    
 "Default Interest Period" means, with respect to any amount overdue under this
Agreement, a period commencing on the day on which such payment becomes due or,
as the case may be, on the last day of the previous Default Interest Period with
respect to such overdue amount, and ending on a Business Day selected by EBRD.  
   "Disbursement" means the disbursement of any portion of the Loan from time to
time pursuant to Section 3.02 or, as the context may require, the principal
amount thereof from time to time outstanding.

 
 
 
 

--------------------------------------------------------------------------------

 
 
6

 
EXECUTION COPY
 

"Dollars", "USD" or "$" means the lawful currency of the United States of
America.     "EBRD Anti-Corruption
Guidelines"
means EBRD’s Definitions and Guidelines for Private Sector Operations (Fraud and
Corruption) attached hereto as Schedule 1.     "Environmental and Social Action
Plan" means the environmental and social action plan for the Project agreed
between EBRD and the Borrower and attached hereto as Schedule 2, as such
environmental and social action plan may be amended from time to time with the
prior written consent of EBRD.      "Environmental Matter" means:

 
(a)           the pollution or protection of the environment;
 
(b)           harm to or the protection of human health;
 
(c)           health and safety of the workplace; or
 
(d)   any emission or substance capable of causing harm to any living organism
or the environment.
 

"Equity" means the residual interest in the assets of the Borrower after
deducting all liabilities.      "Event of Default" means any one of the events
or occurrences specified inSection 7.01.      "Excess Cash" means for any
Financial Year the Borrower’s cash generated during such Financial Year after
operating costs, capital expenditure and scheduled debt service (principal,
interest, commitment charges and other fees) on Financial Debt paid during such
Financial Year.      "Finance Parties" means the Borrower, the Guarantors and
the Shareholders.      "Financial Debt" means, with respect to any person, any
Debt of such  person for or in respect of:

 
(a)   moneys borrowed;
 
(b)   any amount raised by acceptance under any acceptance credit facility;
 
(c)           any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument;
 
 
 
 
 

--------------------------------------------------------------------------------

 
7

 
EXECUTION COPY
 
(d)           the amount of any liability in respect of any lease or hire
purchase contract which would in accordance with IFRS, be treated as a finance
or capital lease;
 
(e)           receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);
 
(f)   any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of borrowing;
 
(g)           any derivative transaction entered into in connection with
protection against or benefit from fluctuation in any rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account);
 
(h)           any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution; and
 
(i)            the amount of any liability in respect of any guarantee or
indemnity for any of the items referred to in paragraphs (a) to (h) above.
 

"Financial Debt to Equity
Ratio"
means, at any date, the ratio of (a) the principal amount of all Financial Debt
of the Borrower to (b) the Equity of the Borrower.
     "Financial Model" means the financial model dated 5 March 2008 agreed by
the Borrower and EBRD      "Financial Statements" means the financial statements
(including balance sheet, income statement, statement of changes in equity, cash
flow statement and notes, comprising a summary of significant accounting
policies and other explanatory notes) of the Borrower prepared in accordance
with IFRS.      "Financial Year" means the period commencing each year on 1
January and ending on the following 31 December, or such other period as the
Borrower may, with EBRD's consent, from time to time designate as the accounting
year of the Borrower.

 

 
 

--------------------------------------------------------------------------------

 



8

 
 
EXECUTION COPY
 
"Financing Agreements"
means:

                                  
(a)   this Agreement,
 
(b)          the Deed of Guarantee and Indemnity,
 
(c)           the Subordination and Share Retention Deed ,
 
(d)          the Security Documents,
 
(e)           the Disbursement applications referred to in Section 3.02, and
 
(f)           any other agreements entered into between the Borrower or any
other party and EBRD and notices, certificates and applications issued by the
Borrower or any other party to EBRD in each case in connection with this
Agreement or the transactions contemplated by this Agreement.
 
"Financing Plan"
 means the plan for financing the Project as set forth in Section 2.01(c).

 
"First Operational Date"
 means the date as of which the Borrower first accrues revenues from operations.
     "Fraudulent Practice" means any act or omission, including a
misrepresentation, that knowingly or recklessly misleads, or attempts to
mislead, a party to obtain a financial or other benefit or to avoid an
obligation, as this term is interpreted in accordance with the EBRD
Anti-Corruption Guidelines.      "Governmental Authority" means the government
of any country, or of any political subdivision thereof, whether state, regional
or local, and any agency, authority, branch, department, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government or any subdivision thereof (including any supra-national bodies), and
all officials, agents and representatives of each of the foregoing.    
 "Guarantors" means Topaz, Kazmortransflot and CSI.

 

 
 

--------------------------------------------------------------------------------

 



9

 
EXECUTION COPY
 
"IFRS"                                     
means International Financial Reporting Standards issued or adopted by the
International Accounting Standards Board and consistently applied.
 
"Insurance Assignment"              
means the instrument pursuant to which the Borrower assigns to EBRD all of its
rights, interests and benefits under all insurance now or hereafter maintained
by the Borrower and all other insurance relating to the Project, together with
the notices and acknowledgements and consents in the forms attached thereto,
which instrument shall be in form and substance satisfactory to EBRD.
 
"Interbank Rate"                              
means, for each Interest Period, the offered rate per annum for deposits in the
Loan Currency which appears on the Reference Page as of 11:00 a.m., London time,
on the relevant Interest Determination Date for the period which is closest to
the duration of such Interest Period (or, if two periods are equally close to
the duration of such Interest Period, the average of the two relevant rates);
provided that:
 
(a)           if, for any reason, the Interbank Rate cannot be determined at
such time by reference to the Reference Page, the Interbank Rate for such
Interest Period shall be the rate per annum which EBRD determines to be the
arithmetic mean (rounded upward, if necessary, to the nearest 1/16%) of the
offered rates per annum for deposits in the Loan Currency in an amount
comparable to the portion of the Loan scheduled to be outstanding during such
Interest Period for a period equal to such Interest Period which are advised to
EBRD by three major banks active in the London interbank market selected by
EBRD; and
 
(b)           if EBRD determines that deposits in the Loan Currency are not
being offered in the London interbank market in such amounts or for such period,
the Interbank Rate for such Interest Period shall be the cost that would be
incurred by EBRD (expressed as a rate per annum) for funding the portion of the
Loan scheduled to be outstanding during such Interest Period from whatever
sources it selects.
 
  "Interest Conversion Period"
means a period, commencing on an Interest Payment Date and ending on an Interest
Payment Date, selected by the Borrower as such in accordance with Section
3.05(b).

 
 

--------------------------------------------------------------------------------

 



10

 
EXECUTION COPY
 
"Interest Determination Date"
means, for any Interest Period, the date two London Banking Days prior to the
first day of such Interest Period.
 
"Interest Fixing Date"    
means a London Banking Day at least two London Banking Days prior to the first
day of the Interest Conversion Period selected by the Borrower as such in
accordance with Section 3.05(b).
 
"Interest Payment Date"      
means any day which is June 15 or December 15 in any year; provided, however,
that, if any Interest Payment Date would otherwise fall on a day which is not a
Business Day, such Interest Payment Date shall be changed to the next succeeding
Business Day.
 
"Interest Period"           
means, for any Disbursement, the period commencing on the date of such
Disbursement and ending on the next Interest Payment Date and each period of six
months thereafter commencing on an Interest Payment Date and ending on the next
Interest Payment Date; provided that, if such Disbursement is made less than 15
Business Days prior to the next Interest Payment Date, the first Interest Period
for such Disbursement shall commence on the date of such Disbursement and end on
the Interest Payment Date following the next Interest Payment Date.
 
"International Standards
on Auditing"
means the International Standards on Auditing issued by the International
Federation of Accountants.
 
"Kazmortransflot"                    
means JSC NMSC Kazmortransflot, a joint stock company organised and existing
under the laws of Kazakhstan.
 
"Key Licenses"      
means any licenses needed in relation to this Project.
 
"Kyran"     
means Kyran Holdings Ltd, a company organised and existing under the laws of St.
Vincent and the Grenadines.
 
"Lien"                                    
means any mortgage, pledge, charge, privilege, priority, hypothecation,
encumbrance, assignment, lien, attachment, set-off or other security interest of
any kind or any other agreement or arrangement having the effect of conferring
security upon or with respect to, or any segregation of or other preferential
arrangement with respect to, any present or future assets, revenues or rights,
including, any designation of loss payees or beneficiaries or any similar
arrangement under any insurance policy.

 
 

--------------------------------------------------------------------------------

 



11

 
EXECUTION COPY
 
"Loan"                    
means the maximum principal amount of the loan provided for in Section 3.01 or,
as the context may require, the principal amount thereof from time to time
outstanding.
 
"Loan Currency"      
means the currency in which the Loan is denominated as set forth in Section
3.01.
 
"London Banking Day"      
means a day on which commercial banks are open for the transaction of general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.
 
"Long-term Debt"             
means, as of any date with respect to any person, any Financial Debt of such
person all or part of which, or the final payment of which, is due more than one
year after such date.
 
"Management Agreement"    
means the management agreement to be entered into between Nico and the Borrower,
which agreement shall be in form and substance satisfactory to EBRD.
 
"Margin"                          
means 3.6% per annum.
 
"Material Adverse Effect"     
means a material adverse effect on:
 
(a)           the ability of any Finance Party, to perform or comply with any of
its obligations under any Financing Agreement;
 
(b)   the rights and remedies of EBRD in respect of any Security;
 
(c)           the legality, validity, enforceability and binding nature of any
Financing Agreement or Project Agreement or the legal rights, remedies and
priorities of EBRD under any of the Financing Agreements;
 
(d)           the Borrower’s ability to implement or operate the Project
substantially in the manner contemplated by the Financing Agreements and the
Project Agreements; or
 
(e)           the Borrower’s business, operations, financial condition or
prospects.
 
"Movables Pledge"                         
means the instrument pursuant to which the Borrower grants to EBRD a first
ranking security interest in certain of the Borrower's present and future
tangible movable assets, which instrument shall be in form and substance
satisfactory to EBRD.

 
 

--------------------------------------------------------------------------------

 



12

 
EXECUTION COPY
 
 
"Nico"                                      
means Nico International Limited, a limited liability company organised and
existing under the laws of the United Arab Emirates.
 
"Participant"                                     
means a person from whom EBRD receives a formal commitment to acquire a
Participation through the execution of, or the accession to, a participation
agreement with EBRD.
 
"Participation"                                  
means a participation in the Loan or, as the context may require, in a
Disbursement.
 
"Participatory Interests
Pledge"                                
means the instrument pursuant to which the Shareholders pledge in favour of EBRD
all of the issued and outstanding shares of the Borrower, which instrument shall
be in form and substance satisfactory to EBRD.
 
"Permitted Liens"                               
means the Liens referred to in Sections 6.05(1) and 6.05(2).
 
"Prohibited Practice"              
means any Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive
Practice.
 
"Project"                         
means the construction, equipment and placing into operation a vessel
maintenance facility at the Atash Marine Base to be located in the Kazakhstan
sector of the North Caspian Sea coast, which facility will cover approximately
30,000 square metres and house a finger pier for boat lifting, a repair yard,
basic workshops and administrative facilities.
 
"Project Agreements"         
    means the Borrower Participants Agreement, the Site Lease, the Management
Agreement and the Key Licenses
 
"Ratio Date"   
means the last day of the fourth full calendar quarter following the First
Operational Date.
 
"Reference Page"  
means the display of London interbank offered rates of major banks for deposits
in the Loan Currency designated as page LIBOR01 on Reuters services (or such
other page as may replace page LIBOR01 on Reuters services for the purpose of
displaying London interbank offered rates for deposits in the Loan Currency).
 
 
 

--------------------------------------------------------------------------------

 
 
13

 
EXECUTION COPY
 
"Security"      
means the security created, expressed to be created or  agreed to be created
pursuant to any of the Security Documents to secure all amounts owing to EBRD
under the Financing Agreements.
 
"Security Documents"  
means the Insurance Assignment, the Movables Pledge and the Participatory
Interests Pledge.
 
"Shareholders"           
means Kyran, Kazmortransflot and Balykshi (each being a participant in the
Borrower).
 
"Short-term Debt"    
means, with respect to any person, any Financial Debt of such person other than
Long-term Debt.
 
"Site Lease"                 
means the lease to be entered into between Balykshi and the Borrower relating to
the site of the Project, which lease shall be in form and substance satisfactory
to EBRD.
 
"Social Matter"                   
means:
 
(a)            labour standards and employment conditions as regulated by
applicable law;
 
(b)   the impact on persons of resettlement or land acquisition;
 
(c)            the impact on indigenous peoples and other vulnerable groups;
 
(d)   the impact on objects of cultural heritage including archaeological
artefacts and sites; or
 
(e)            public consultation and disclosure, including grievances from
members of the public notified to the Borrower.
 
"Subordinated Debt"         
means Debt of the Borrower which is subordinated, on terms satisfactory to EBRD,
to the payment of all amounts payable to EBRD under the Financing Agreements.
 
"Subordination and Share
Retention Deed"
means the agreement among the Shareholders, the Guarantors and EBRD, which
agreement shall be in form and substance satisfactory to EBRD.
 
"Subsidiary"        
means, with respect to any entity, any other entity over 50% of whose capital is
owned, directly or indirectly, by such entity or which is otherwise effectively
controlled by such entity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
14

 
EXECUTION COPY
 
 
 
"Tax" or "Taxes"                   
means any tax, royalty, stamp or other duty, assessment, levy, charge, value
added tax, or impost of any nature whatsoever (including any related penalty or
interest) imposed under any law.
 
"Tranche 1"   
means the maximum principal amount of the loan provided for in Section 3.01(1)
or, as the context may require, the principal amount thereof from time to time
outstanding.
 
"Tranche 2"  
means the maximum principal amount of the loan provided for in Section 3.01(2)
or, as the context may require, the principal amount thereof from time to time
outstanding.
 
"Topaz" 
means Topaz Energy and Marine Limited, a limited liability company organised and
existing under the laws of the United Arab Emirates.
 
Section 1.02.    Interpretation
 
(a) In this Agreement, unless the context otherwise requires, words denoting the
singular include the plural and vice versa.
 
(b) In this Agreement, a reference to a specified Article, Section, Schedule or
Exhibit shall be construed as a reference to that specified Article or Section
of, or Schedule or Exhibit to, this Agreement.
 
(c) In this Agreement, a reference (i) to an amendment or to an agreement being
amended includes a supplement, variation, assignment, novation, restatement or
re­enactment, and (ii) to an agreement shall be construed as a reference to such
agreement as it may be amended from time to time.
 
(d) In this Agreement, the headings and the Table of Contents are inserted for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
(e) In this Agreement, "control" (including, with correlative meanings, the
terms "controlled by" and "under common control with"), as used with respect to
any person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such person, whether
through the ownership of voting shares, by contract or otherwise.
 
(f) In this Agreement, a Default is outstanding or continuing until it has been
remedied or waived by EBRD in writing.

 
 

--------------------------------------------------------------------------------

 



15

 
EXECUTION COPY
 
(g) In this Agreement, a reference to a document being "in the Agreed Form"
means that the form of such document has been agreed by the parties hereto and
that a copy thereof has been initialled for the purpose of identification by
EBRD and the Borrower.
 
(h) In this Agreement, any reference to "law" means any law (including, any
common or customary law) and any treaty, constitution, statute, legislation,
decree, normative act, rule, regulation, judgement, order, writ, injunction,
determination, award or other legislative or administrative measure or judicial
or arbitral decision in any jurisdiction which has the force of law or the
compliance with which is in accordance with general practice in such
jurisdiction.
 
(i) In this Agreement, any reference to a provision of law, is a reference to
that provision as from time to time amended or re-enacted.
 
(j) In this Agreement, a reference to a "person" includes any person, natural or
juridical entity, firm, company, corporation, government, state or agency of a
state or any association, trust or partnership (whether or not having separate
legal personality) or two or more of the foregoing and references to a "person"
include its successors in title, permitted transferees and permitted assigns.
 
(k) In this Agreement, "including" and "include" shall be deemed to be followed
by "without limitation" where not so followed.
 
ARTICLE II - REPRESENTATIONS AND WARRANTIES
 
Section 2.01.    Representations Regarding the Project
 
The Borrower represents and warrants as follows:
 
(a)  Project Description.
 
(1) The Project conforms in all material respects with the detailed description
thereof contained in the Financial Model furnished by the Borrower to EBRD
(subject in each case to any modifications to which EBRD may agree in writing).
 
(2) The information contained in the Financial Model, other than in respect of
financial forecasts or projections, is true, complete and correct in all
material respects and the Financial Model contain no untrue or misleading
statement and do not omit any material fact necessary to make the statements
therein not untrue or misleading.
 
(3) As of the date of this Agreement, to the extent that any information
contained in the Financial Model relates to financial forecasts or projections
of future events, such forecasts and projections have been prepared in good
faith, giving due and careful consideration to all relevant factors and based on
assumptions that were reasonable at the time that such forecasts and projections
were prepared, and there has been nothing since the date such forecasts and
projections were prepared that would make them unreasonable.

 
 

--------------------------------------------------------------------------------

 



16

 
EXECUTION COPY
 
 
(b)  Estimated Project Costs. As of the date of this Agreement, the total
estimated cost of the Project is approximately USD 17,350,000 as follows:
 
Item
USD (million)
Civil infrastructure
4.60
Capital equipment
5.80
Pre-operative and other set-up costs
4.35
Contingencies
2.60
Total Project Cost
17.35

 
(c) Financing Plan. The anticipated sources of financing the Project are as
follows:
 
USD (millions)
Equity
Shareholders (first
tranche)                                                                                                                                    4.45
Shareholders (second
tranche)                                                                                              0.60
Total
Equity                                                                                                                 
5.05
Long-term Debt
EBRD                                                                                                                 
12.30
Total Long-term
Debt                                                                                                   12.30
Total
Financing                                                                                                                                                
17.35



 
Section 2.02.  Representations Regarding the Borrower
 
The Borrower represents and warrants as follows:
 
(a) Incorporation. The Borrower is a limited liability partnership, duly
organised, validly existing, under the laws of Kazakhstan and registered, to the
extent required in accordance with applicable law, with all relevant
registration bodies in any jurisdiction in which it carries on business or owns
assets and has full power to own the properties which it owns or will own for
the purposes of the Project and to carry out the businesses which it carries out
or will carry out for the purposes of the Project.
 
(b) Subsidiaries. The Borrower has no Subsidiaries.

 
 

--------------------------------------------------------------------------------

 



17

 
EXECUTION COPY
 
(c) Charter Capital. The Borrower has charter capital of 531,410,000 Tenge. The
following is a list of all participants in the Borrower, with their respective
participatory interests, as of the date of this Agreement:
 

 Shareholder Participatory Interests  Percentage      Kyran  50%
 Kazmortransflot   30%  Balykshi  20%  Total   100%   

 
All of the charter capital listed above has been validly issued and is fully
paid and all in-kind capital contributions by such Shareholders have been made
for full commercial value. There are no options, warrants or instruments
convertible into participatory interests or other agreements relating to the
existing participatory interests in the Borrower or for the issuance of
additional participatory interests in any class or description of the Borrower.
No person has any right (other than as a participant in the Borrower) to share
in the profits of the Borrower.
 
(d) Directors and Officers. As of the date of this Agreement, the members of the
Management Board (the executive body) of the Borrower are Mr. Fazel A. Fazelbhoy
(Chief Executive Officer and Chairman of the Management Board), Mr. Paul Steeghs
(Chief Operational Officer) and Mr. Reuben Pagulong (Chief Technical Officer),
and the Chief Accountant of the Borrower is Natalia Syssoeva.
 
(e) Financial Statements. The balance sheet of the Borrower as at 30 June 2008
and the related income statement of the Borrower for the Financial Year ending
on that date, present fairly the financial position and financial performance of
the Borrower as of the date of such balance sheet and for the period covered by
such income statement, and were prepared in accordance with IFRS. The Borrower
had, as of the date of such balance sheet, no material contingent obligations,
liabilities for Taxes or unusual forward or long term commitments not disclosed
by, or reserved against in, such balance sheet or the notes thereto. Since the
date of such balance sheet, the Borrower has not suffered any Material Adverse
Effect, incurred any substantial or unusual loss or liability or undertaken or
agreed to undertake any substantial or unusual obligation except under the
Financing Agreements and Project Agreements.
 
(f) Title to Assets. The Borrower owns and has good and marketable title to all
of the assets with a book value in excess of the equivalent of USD 15,000 each,
the ownership of which is reflected in its most recent balance sheet referred to
in Section 2.02(e) or which are necessary for the implementation of the Project
or which are referred to in the Security Documents, except for the site of the
Project, which is held under the Site Lease. Such assets are free from any
restrictions or covenants which might have a Material Adverse Effect. The
Borrower's assets are not subject to any Lien, and the Borrower is not subject
to any contract, arrangement or law, whether conditional or unconditional,
pursuant to which any Lien on its assets may be created, except for Permitted
Liens.
 
 
 
 

--------------------------------------------------------------------------------

 
18

 
EXECUTION COPY
 
 
(g) Material Contracts. As of the date of this Agreement, the Borrower is not a
party to, or committed to enter into, any agreement, other than the Financing
Agreements, the Project Agreements and the agreements attached to the Borrower’s
letter of information dated 21 July 2008:
 
(1) that involves the payment of more than USD 50,000 (or the equivalent thereof
in other currencies) per year or in the aggregate more than USD 100,000 (or the
equivalent thereof in other currencies) over the term of such agreement;
 
(2) that relates to the Project; or
 
(3) that would or might affect the judgement of a prospective lender considering
whether to enter into this Agreement and lend to the Borrower.
 
(h)  Compliance with Law. The Borrower is not in violation of any law applicable
to it and presently in effect. To the best of the Borrower's knowledge, no law
has been proposed or is expected which may have a Material Adverse Effect. All
tax returns and reports of the Borrower required by law to be filed have been
duly filed and all Taxes upon the Borrower, its properties and its income, which
are due and payable, have been paid, other than those currently payable without
penalty or interest. The Borrower is in compliance with all applicable laws
concerning money laundering. None of the Borrower, the Guarantors, the
Shareholders or any of their officers, directors, authorised employees,
Affiliates, agents or representatives has committed or engaged in, with respect
to the Project, or any transactions contemplated by this Agreement, any
Prohibited Practice.
 
(i)  No Default. The Borrower is not in default under any agreement, obligation
or duty to which it is a party or by which it or any of its properties or assets
is bound and there exists no Default.
 
(j)  Environmental and Social Compliance. The Borrower and its businesses,
operations, assets, equipment, property, leaseholds and other facilities are in
compliance with the provisions of all applicable laws relating to Environmental
Matters and Social Matters. The Borrower has been issued all required
Authorisations relating to, and has received no complaint, order, directive,
claim, citation or notice from any Governmental Authority or other person with
respect to, air emissions, discharges to surface water or ground water, noise
emissions, solid or liquid waste disposal, the use, generation, storage,
transportation or disposal of toxic or hazardous substances or wastes, health
and safety, employment conditions, the protection of indigenous peoples,
cultural property, resettlement of persons or any other Environmental Matter or
Social Matter.
 
(k) Litigation. The Borrower is not engaged in, or, to the best of its
knowledge, threatened by, any litigation, arbitration or administrative
proceeding, the outcome of which might have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 



19

 
EXECUTION COPY
 
 
Section 2.03. Representations Regarding the Agreements
 
The Borrower represents and warrants as follows:
 
(a) Corporate Power. The Borrower has the corporate power to enter into, and
perform its obligations under, the Financing Agreements and Project Agreements
to which it is a party.
 
(b) Due Authorisation; Enforceability; No Conflict. The Financing Agreements and
Project Agreements to which the Borrower is a party have been duly authorised by
the Borrower. This Agreement has been duly executed by the Borrower and this
Agreement constitutes, and the other Financing Agreements and Project Agreements
to which the Borrower is a party, when executed and delivered, will constitute,
valid and legally binding obligations of the Borrower, enforceable in accordance
with their respective terms. The making of the Financing Agreements and Project
Agreements and the compliance with the terms thereof:
 
(1) will not result in violation of the Borrower's Charter, the Key Licenses or
any provision contained in any law applicable to the Borrower;
 
(2) will not conflict with or result in the breach of any provision of, or
require any consent under, or result in the imposition of any Lien under, any
agreement or instrument to which the Borrower is a party or by which the
Borrower or any of its assets is bound; and
 
(3) will not constitute a default or an event which, with the giving of notice,
the passage of time or the making of any determination (or any combination
thereof), would constitute a default under any such agreement or instrument.
 
(c)  Governmental Authorisations. No Authorisations from any Governmental
Authority are required for:
 
(1) the due execution, delivery or performance by the Borrower of any Financing
Agreement, or the validity or enforceability thereof, or for the carrying out of
the Project or the carrying on of the business of the Borrower as it is carried
on or is contemplated to be carried on, except for prior to first Disbursement,
registration of this Agreement with the National Bank of Kazakhstan and the
registration of the Moveables Pledge and the Participatory Interests Pledge with
the appropriate registry or other Government authority; and
 
(2) the due execution and delivery or performance by the Borrower of any Project
Agreement, or the validity or enforceability thereof;
 
except those Authorisations (other than the Key Licenses) which are not
necessary at the time this representation is made (or repeated) and which are of
a routine or minor nature and are customarily granted in due course after timely
application, or which need only be obtained as the Project progresses or after
construction is completed and in respect of which the Borrower is not aware of
any reason for it being unable to obtain in due course such Authorisations.
 
 
 
 

--------------------------------------------------------------------------------

 
 
20

 
EXECUTION COPY
 
(d) Pari Passu Ranking. The Borrower’s payment obligations under the Financing
Agreements rank at least pari passu with claims of all of its other creditors,
except for claims mandatorily preferred by laws applicable to companies
generally.
 
(e) Security. Subject to registration of the Movables Pledge and the
Participatory Interests Pledge, each Security Document will, when executed and
delivered, constitute a valid and perfected security interest in the collateral
covered by such Security Document, securing payment of all principal, interest
and other amounts payable to EBRD under the Financing Agreements and ranking
senior to all other Liens on such collateral except for Liens permitted under
Section 6.05. The Borrower is not a party to any other security agreement or
instrument creating or purporting to create a Lien on such collateral. The
Security is not subject to avoidance on liquidation of the Borrower or in
bankruptcy, composition or other insolvency proceedings relating to the
Borrower.
 
(f) Project Agreements. The Project Agreements are in full force and effect
without modification from the form referred to in Section 1.01. There has
occurred no breach, and no event which with the giving of notice, the passage of
time or the making of any determination, or any combination thereof, would
constitute a breach, of the Project Agreements.
 
(g) Taxes. There is no Tax of any Governmental Authority of Kazakhstan to be
imposed on or by virtue of the execution, delivery or performance of any
Financing Agreement or necessary to ensure the legality, validity,
enforceability or admissibility in evidence thereof in Kazakhstan (other than
filing fees for the state registration for some Security Documents and court
fees which may be required).
 
Section 2.04. Acknowledgement and Repetition
 
(a) The Borrower acknowledges that it has made the representations and
warranties contained in Sections 2.01, 2.02 and 2.03 with the intention of
inducing EBRD to enter into this Agreement and that EBRD has entered into this
Agreement on the basis of, and in full reliance on, each of such representations
and warranties. The Borrower warrants that it has no knowledge of any additional
facts or matters the omission of which makes any of such representations and
warranties misleading or which would or might reasonably be expected to affect
the judgement of a prospective lender regarding lending to the Borrower.
 
(b) Any representation or warranty given hereunder which specifies that such
representation and warranty is provided hereunder "as of the date of this
Agreement" shall only be given on the date of this Agreement and shall not be
deemed to be repeated hereafter in connection with any Disbursement made
pursuant to this Agreement. In respect of all other representations and
warranties provided in this Article II, such representations and warranties
shall be deemed to be repeated on submission of each Disbursement request and on
each Disbursement date.

 
 

--------------------------------------------------------------------------------

 



21

 
EXECUTION COPY
 
ARTICLE III - LOAN
 
Section 3.01. Amount and Currency
 
On and subject to the terms and conditions of this Agreement, EBRD agrees to
lend to the Borrower an amount not to exceed USD 12,300,000 consisting of:
 
(1) Tranche 1 in an amount not to exceed USD 10,300,000; and
 
(2) Tranche 2 in an amount not to exceed USD 2,000,000.
 
Section 3.02.  Disbursements
 
(a) Subject to Section 3.03 and Article IV, the Loan shall be disbursed by EBRD
from time to time on any Business Day during the Commitment Period in one or
more Disbursements upon request of the Borrower. The Borrower may request a
Disbursement by submitting to EBRD an original application for such
Disbursement, in the form of Exhibit A and in substance satisfactory to EBRD, at
least 10 Business Days prior to the proposed date of such Disbursement. Such
application shall, unless EBRD otherwise agrees, be irrevocable and binding on
the Borrower.
 
(b) Disbursements (other than a Disbursement of the entire undisbursed amount of
Tranche 1 or Tranche 2) shall be made in amounts of not less than USD 3,000,000.
 
Section 3.03.  Suspension and Cancellation
 
From time to time, EBRD may, by notice to the Borrower, suspend or cancel the
right of the Borrower to further Disbursements:
 
(1) if the first Disbursement has not been made by the date 12 months after the
date of this Agreement or such other date as may be agreed by the parties
hereto;
 
(2) if an Event of Default has occurred and is continuing; or
 
(3) if the Board of Governors of EBRD has decided in accordance with Article 8,
paragraph 3, of the Agreement Establishing the European Bank for Reconstruction
and Development that access by the Country of Operation to EBRD resources should
be suspended or otherwise modified.
 
Upon the issuance of such notice by EBRD, the right of the Borrower to further
Disbursements shall be suspended or cancelled as indicated in the notice. The
exercise by EBRD of the right of suspension shall not preclude EBRD from
exercising its right of cancellation as provided in this Section 3.03, either
for the same or another reason, and shall not limit any other rights of EBRD
under the Financing Agreements.

 
 

--------------------------------------------------------------------------------

 



22

 
EXECUTION COPY
 
Section 3.04.  Charges, Commissions and Fees
 
(a) The Borrower shall pay to EBRD during the Commitment Period a commitment
charge at the rate of 0.5% per annum on so much of the Loan as has not, from
time to time, been disbursed to the Borrower or cancelled. The commitment charge
shall accrue from day to day from the date which is 30 days after the date of
this Agreement. The commitment charge shall be calculated on the basis of the
actual number of days elapsed in the relevant period and a 360-day year and
shall be due and payable in arrears on each Interest Payment Date (even though
no interest may be payable on such date).
 
(b) The Borrower shall pay to EBRD a front-end commission of USD 92,250 (0.75%
of the Loan). Such front-end commission shall be due and payable not later than
three Business Days prior to the first Disbursement or ten Business Days after
the date of this Agreement, whichever is earlier.
 
(c) The Borrower shall pay to EBRD during the term of this Agreement an annual
loan administration fee in the amount of USD 10,000 per annum. Such loan
administration fee shall be due and payable in advance, for the initial year,
within 30 days after the date hereof and, for each subsequent year, on the first
Interest Payment Date following each anniversary of the date hereof.
 
(d) The charges, commissions and fees referred to in this Section 3.04 are
non­refundable and are exclusive of any Tax which might be chargeable in
connection with such charges, commissions or fees. If any such Tax becomes
chargeable, the Borrower shall pay such Tax to EBRD at the same time that the
relevant charge, commission or fee becomes due and payable.
 
Section 3.05.  Interest
 
(a) Except as provided in Section 3.06, the Borrower shall pay interest on the
principal amount of each Disbursement from time to time outstanding during each
Interest Period for such Disbursement:
 
(1) until the first day of the Interest Conversion Period, at a rate equal to
the sum of the Margin and the Interbank Rate for such Interest Period;
 
(2) during the Interest Conversion Period, at a rate equal to the sum of the
Margin and the fixed interest rate that EBRD is willing to make available to the
Borrower based on the creditworthiness of the Borrower and the forward fixed
interest rate for the Loan Currency which is available to EBRD in the interest
rate swap market on the Interest Fixing Date for the Interest Conversion Period,
taking into account the principal repayment and interest payment schedules for
the Loan; and
 
(3) commencing on the last day of the Interest Conversion Period, at a rate
equal to the sum of the Margin and the Interbank Rate for such Interest Period.

 
 

--------------------------------------------------------------------------------

 



23

 
EXECUTION COPY
 
(b) The Borrower shall select the Interest Fixing Date and the Interest
Conversion Period by notice, in the form of Exhibit E to EBRD not less than
seven Business Days prior to the proposed Interest Fixing Date, provided that
the principal amount of the Loan outstanding at the start of the Interest
Conversion Period will be at least USD 5,000,000. Such notice shall, unless EBRD
otherwise agrees, be irrevocable and shall be accompanied by such documents as
may be necessary to satisfy EBRD that all necessary governmental and other
approvals (including exchange control approvals) have been obtained or will be
available for conversion of the Loan to a fixed interest rate and that the
Security and the other rights of EBRD will not be prejudiced thereby. If EBRD is
satisfied with such matters, EBRD shall determine the applicable fixed interest
rate on the Interest Fixing Date in accordance with Section 3.05(a)(2) and
promptly give notice thereof to the Borrower. If EBRD is not satisfied with such
matters or if the Borrower fails to give notice to EBRD of its selection of an
Interest Fixing Date by the date five Business Days prior to the first day of
the Interest Conversion Period, interest shall continue to accrue at the rate
determined in accordance with Section 3.05(a)(1).
 
(c)        Interest shall:
 
(1) accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period;
 
(2) be calculated on the basis of the actual number of days elapsed and a
360-day year in the case of interest accruing at the rates specified in Sections
3.05(a)(1) and 3.05(a)(3);
 
(3) be calculated on the basis of actual number of days elapsed and a 365-day
year in the case of interest accruing at the rate specified in Section
3.05(a)(2); and
 
(4) be due and payable on the Interest Payment Date which is the last day of the
relevant Interest Period.
 
(d) On each Interest Determination Date, EBRD shall determine the interest rate
applicable during the relevant Interest Period and promptly give notice thereof
to the Borrower. Each determination by EBRD of the interest rate applicable to
any portion of the Loan shall be final, conclusive and binding upon the Borrower
unless shown by the Borrower to the satisfaction of EBRD that any such
determination has involved manifest error.
 
Section 3.06. Default Interest
 
(a) If the Borrower fails to pay when due any amount payable by it under this
Agreement, the overdue amount shall bear interest at a rate equal to the sum of:
 
(1) 2.0% per annum;
 
(2) the Margin; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
24

 
EXECUTION COPY
 
(3) the interest rate per annum offered in the London interbank market on the
date two London Banking Days prior to the first day of the relevant Default
Interest Period (or, at EBRD's option, on the first day of such Default Interest
Period) for a deposit in the Loan Currency of an amount comparable to the
overdue amount for a period equal to the relevant Default Interest Period or, if
EBRD determines that deposits in the Loan Currency are not being offered in the
London interbank market in such amounts or for such period, the cost that would
be incurred by EBRD (expressed as a rate per annum) for funding the overdue
amount from whatever sources it selects.
 
(b) Default interest shall:
 
(1) accrue from day to day from the due date to the date of actual payment,
after as well as before judgement, if any;
 
(2) be calculated on the basis of the actual number of days elapsed and a
360-day year;
 
(3) be compounded at the end of each Default Interest Period; and
 
(4) be due and payable forthwith upon demand.
 
(c)  Each determination by EBRD of the interest rates applicable to overdue
amounts and of Default Interest Periods shall be final, conclusive and binding
upon the Borrower unless shown by the Borrower to the satisfaction of EBRD that
any such determination has involved manifest error.
 
Section 3.07. Repayment
 
(a) The Borrower shall repay the Loan in 14 equal (or as nearly equal as
possible) semi-annual instalments on June 15 and December 15 of each year
commencing with the first Interest Payment Date on or after the third
anniversary of the loan agreement provided that if any Disbursement is made
after one or more of such repayment dates, such Disbursement shall be allocated
by EBRD for repayment on each of the remaining repayment dates described above
in amounts which are pro rata to the amounts of the respective remaining
instalments of the Loan on each such repayment date (with EBRD adjusting those
allocations as necessary so as to achieve whole numbers in each case).
 
(b) The dates for payment of principal of the Loan are intended to coincide with
Interest Payment Dates. If any Interest Payment Date is affected by the proviso
to the definition of "Interest Payment Date," then the corresponding date for
payment of principal shall be changed to coincide with such Interest Payment
Date. Amounts of the Loan repaid may not be reborrowed.
 
 

 
 

--------------------------------------------------------------------------------

 



25

 
EXECUTION COPY
 
Section 3.08. Voluntary and Mandatory Prepayment
 
(a) The Borrower shall have the right at any time, on not less than 30 days'
prior notice to EBRD, to prepay on any Interest Payment Date all or any part of
the principal amount of the Loan then outstanding; provided that:
 
(1) the Borrower shall pay to EBRD at the same time all accrued interest and
other amounts payable on the principal amount of the Loan to be prepaid and all
other amounts due and payable hereunder;
 
(2) in the case of a partial prepayment, such prepayment shall be in an amount
of not less than USD 1,000,000 and shall be applied to prepay the outstanding
repayment instalments of the Loan in inverse order of maturity; and
 
(3) the Borrower shall pay to EBRD on the date of prepayment a prepayment fee
equal to the following percentage of the principal amount of the Loan to be
prepaid:
 

 Date of Prepayment  Percentage     On or prior to 36 months from the date of
this Agreement  1.0     After 36 months and on or prior to 60 months from the
 0.5 date of this Agreement       After 60 months from the date of this
Agreement   0.3

 
Any such notice of prepayment by the Borrower shall be irrevocable and binding
on the Borrower and, upon delivery of such notice, the Borrower shall be
obligated to prepay the Loan in accordance with the terms thereof. Amounts of
the Loan prepaid by the Borrower may not be reborrowed.
 
(b) Commencing with the repayment instalment falling on or about 15 June in the
fifth full Financial Year following the First Operational Date, and subsequently
on each repayment instalment falling on or about 15 June in each year
thereafter, the Borrower shall prepay the Loan in an aggregate principal amount
equal to 50% of the Excess Cash for the Financial Year ending immediately prior
to such date or, if less, the aggregate principal amount of the Loan then
outstanding, provided that:
 
(1) such prepayment shall be applied to prepay the outstanding repayment
instalments of the Loan in inverse order of maturity; and
 
(2) no prepayment fee shall be payable in respect of such prepayment.
 
Section 3.09. Payments
 
(a) All payments of principal, interest, charges, commissions, fees, expenses
and any other amounts due to EBRD under this Agreement shall be made, without
set-off or counterclaim, in the Loan Currency, for value on the due date, to
such account in New York, New York, USA or such other place as EBRD may from
time to time designate by notice to the Borrower.
 
 
 
 

--------------------------------------------------------------------------------

 
 
26

 
EXECUTION COPY
 
 
(b) The sums to be disbursed by EBRD to the Borrower hereunder shall be payable
in the Loan Currency for value, unless otherwise agreed by the Borrower and
EBRD, on the value date requested by the Borrower in its Disbursement
application and to such correspondent account in New York, New York, USA as the
Borrower may designate in its Disbursement application (with instructions to
transfer such sums, at the Borrower's risk and expense, to such account as the
Borrower may designate in its Disbursement application).
 
(c) If the due date for any payment under this Agreement would otherwise fall on
a day which is not a Business Day, then such payment shall instead be due on the
next succeeding Business Day.
 
(d) EBRD shall have the right, to the fullest extent permitted by law, to set
off any amount owed by EBRD to the Borrower, whether or not matured, against any
amount then due and payable by the Borrower under any Financing Agreement,
whether or not EBRD has demanded payment by the Borrower of such amount and
regardless of the currency or place of payment of either such amount. EBRD shall
have the right, to the fullest extent permitted by law, to deduct from the
proceeds of any Disbursement any charges, commissions, fees, expenses and other
amounts then due and payable by the Borrower to EBRD under any Financing
Agreement.
 
Section 3.10.  Insufficient Payments
 
(a) If EBRD at any time receives less than the full amount then due and payable
to it under this Agreement, EBRD shall have the right to allocate and apply the
amount received in any way or manner and for such purpose or purposes under this
Agreement as EBRD in its sole discretion determines, notwithstanding any
instruction that the Borrower may give to the contrary.
 
(b) The Borrower shall indemnify EBRD against any losses resulting from a
payment being received, or a claim being filed or an order or judgement being
given, hereunder in a currency or place other than the currency and place
specified in Section 3.09(a). The Borrower shall pay such additional amount as
is necessary to enable EBRD to receive, after conversion to such currency at a
market rate and transfer to such place, the full amount due to EBRD hereunder in
the currency and at the place specified in Section 3.09(a).
 
Section 3.11.  Taxes
 
(a) The Borrower shall pay or cause to be paid, or reimburse EBRD on demand for,
all present and future Taxes, now or at any time hereafter levied or imposed by
any Governmental Authority of any jurisdiction out of which or through which
payments hereunder are made, on or in connection with the payment of any amounts
due to EBRD under this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



27

 
EXECUTION COPY
 
(b) All payments of principal, interest and other amounts due to EBRD under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes; provided, however, that, in the event that the
Borrower is prevented by operation of law or otherwise from making such payments
free and clear of such deductions or withholdings, the principal, interest or
other amount (as the case may be) due under this Agreement shall be increased to
such amount as may be necessary to remit to EBRD the full amount it would have
received had such payment been made without such deductions or withholdings.
 
(c) The provisions of Sections 3.11(a) and 3.11(b) shall not apply to Taxes, to
the extent that such Taxes arise as a direct consequence of a Participation
having been acquired by a Participant whose principal office is located in the
Country of Operation or by the permanent office or establishment in the Country
of Operation of a Participant.
 
Section 3.12.  Unwinding Costs
 
(a) If, at any time other than during the Interest Conversion Period, any
portion of the Loan, for any reason (including, without limitation, an
acceleration pursuant to Section 7.02), becomes due and payable on a date other
than the last day of an Interest Period, the Borrower shall pay to EBRD on
demand the amount, if any, by which:
 
(1) the interest which would have accrued on such portion of the Loan from the
date on which such portion of the Loan has become due and payable to the last
day of the then current Interest Period at a rate equal to the Interbank Rate
for such Interest Period;
 
exceeds:
 
(2) the interest which EBRD would be able to obtain if it were to place an
amount equal to such portion of the Loan on deposit with a leading bank in the
London interbank market for the period commencing on the date on which such
portion of the Loan has become due and payable and ending on the last day of the
then current Interest Period.
 
(b)  If, at any time after the Borrower has selected an Interest Fixing Date
pursuant to Section 3.05(b) and prior to the end of the Interest Conversion
Period:
 
(1) the Borrower gives a notice of prepayment of any portion of the Loan
pursuant to Section 3.08 or 3.13, the Borrower is required to prepay any portion
of the Loan pursuant to Section 3.08 or 3.14 or the Borrower otherwise prepays
any portion of the Loan;
 
(2) any portion of the Loan is accelerated pursuant to Section 7.02 or otherwise
becomes due prior to its stated maturity; or
 
 
 

--------------------------------------------------------------------------------

 
 
 
28

 
EXECUTION COPY
 
 
(3) any portion of the Loan is cancelled pursuant to Section 3.03 or 3.14 or is
otherwise cancelled;
 
the Borrower shall, in addition to any prepayment fee, cancellation fee or other
amounts payable in connection therewith, pay to EBRD on demand the amount, if
any, by which the Original Income Stream (as defined below) exceeds the
Substitute Income Stream (as defined below); provided that, if the Substitute
Income Stream exceeds the Original Income Stream, EBRD shall, on the next
Interest Payment Date, credit to the Borrower, in the Loan Currency, the amount
by which the Substitute Income Stream exceeds the Original Income Stream.
 
(c) For purposes of Section 3.12(b):
 
(1)  "Original Income Stream" means the aggregate of the present values of the
payments of principal and interest which would have become due to EBRD on the
Loan during the Calculation Period (as defined below) if such prepayment,
acceleration or cancellation had not occurred and if interest accrued on the
Loan at the Fixed Rate (as defined below).
 
(2)  "Substitute Income Stream" means the sum of:
 
(A) the aggregate of the present values of any remaining payments of principal
and interest which, after taking into account such prepayment, cancellation or
acceleration, would become due to EBRD on the Loan during the Calculation Period
if interest accrued on the Loan at the Fixed Rate; and
 
(B) as applicable:
 
(i) in the case of a prepayment pursuant to Section 3.08, 3.13 or 3.14, the
present value of the amount of the Loan to be prepaid, determined by discounting
such amount from the date such prepayment becomes due to the Calculation Date
(as defined below) at the Discount Rate (as defined below); and/or
 
(ii) in the case of any other prepayment, the amount of the Loan which has been
prepaid; and/or
 
(iii) in the case of an acceleration, the present value of the amount of the
Loan which has been accelerated, determined by discounting such amount from the
date such acceleration becomes effective to the Calculation Date at the Discount
Rate; and/or
 
(iv) in the case of a cancellation, the present value of the amount of the Loan
which has been cancelled, determined by discounting such amount from the last
day of the Commitment Period to the Calculation Date at the Discount Rate.

 
 

--------------------------------------------------------------------------------

 



29

 
EXECUTION COPY
 
 
(3) "Fixed Rate" means the interest rate applicable to the Loan during the
Interest Conversion Period, as specified in Section 3.05(a)(2), less the Margin.
 
(4)  For purposes of Sections 3.12(c)(1) and 3.12(c)(2)(A), the present value of
each payment of principal and interest shall be determined by discounting the
amount of such payment from its due date to the Calculation Date using the
Discount Rate.
 
(5)  "Calculation Date" means:
 
(A) in the case of a prepayment pursuant to Section 3.08, 3.13 or 3.14, the date
two Business Days prior to the date such prepayment becomes due or, at EBRD’s
option, the date such prepayment becomes due;
 
(B) in the case of any other prepayment, the date such prepayment is made or
such later date as EBRD may select in its discretion; and
 
(C) in the case of an acceleration or cancellation, the date two Business Days
prior to the date such acceleration or cancellation becomes effective or, at
EBRD’s option, the date such acceleration or cancellation becomes effective.
 
(6) "Calculation Period" means:
 
(A) in the case of a prepayment pursuant to Section 3.08, 3.13 or 3.14, the
period commencing on the date such prepayment becomes due and ending on the last
day of the Interest Conversion Period;
 
(B) in the case of any other prepayment, the period commencing on the date such
prepayment is made, or such later date as EBRD may select in its discretion, and
ending on the last day of the Interest Conversion Period; and
 
(C) in the case of an acceleration or cancellation, the period commencing on the
date such acceleration or cancellation becomes effective and ending on the last
day of the Interest Conversion Period.
 
(7)  "Discount Rate" means the discount factor for the relevant maturity derived
from the par swap curve for the Loan Currency which is available to EBRD in the
interest rate swap and options market on the Calculation Date.
 
(d)  If any overdue amount is paid on a date other than the last day of a
Default Interest Period, the Borrower shall pay to EBRD on demand the amount, if
any, by which:
 
(1) the interest which would have accrued on such overdue amount from the date
of receipt of such overdue amount to the last day of the then current Default
Interest Period at a rate equal to the rate specified in Section 3.06(a)(3) for
such Default Interest Period; exceeds:

 
 

--------------------------------------------------------------------------------

 



30

 
EXECUTION COPY
 
 
(2) the interest which EBRD would be able to obtain if it were to place an
amount equal to such overdue amount on deposit with a leading bank in the London
interbank market for the period commencing on the date of receipt of such
overdue amount and ending on the last day of the then current Default Interest
Period.
 
(e)  A certificate of EBRD as to any amount payable under this Section 3.12
shall be final, conclusive and binding on the Borrower unless shown by the
Borrower to the satisfaction of EBRD to contain manifest error.
 
Section 3.13.  Increased Costs
 
(a)  The Borrower shall, from time to time on demand of EBRD, reimburse EBRD for
any net incremental costs to EBRD of making or maintaining, or committing to
make, the Loan or to any Participant of acquiring or maintaining its
Participation which result from:
 
(1) the introduction of, or any change in, any applicable law or any applicable
guideline or policy (whether or not having the force of law), or any change in
the interpretation or application thereof by any governmental or regulatory
authority charged with the administration thereof; and/or
 
(2) any compliance with any request from, or requirement of, any central bank or
other monetary or other authority;
 
which, subsequent to the date of this Agreement:
 
(A) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets held by, or deposits with or for the account
of, or loans by, EBRD or such Participant;
 
(B) imposes a cost on EBRD or such Participant as a result of it having made the
Loan or acquired its Participation, as the case may be, or reduces the rate of
return on the overall capital of EBRD or such Participant which it would
otherwise have been able to achieve;
 
(C) changes the basis of Tax on payments received by EBRD or such Participant in
respect of the Loan or its Participation, as the case may be, other than by a
change in taxation of the overall net income of EBRD or such Participant; or
 
(D) imposes on EBRD or such Participant any other condition regarding the making
or maintaining of the Loan or the acquisition or maintaining of its
Participation, as the case may be.

 
 

--------------------------------------------------------------------------------

 



31

 
EXECUTION COPY
 
 
Notwithstanding the foregoing, the Borrower shall not be obligated to reimburse
EBRD for any such net incremental costs which are a direct consequence of a
Participation having been acquired by a Participant whose principal office is
located in the Country of Operation or by the permanent office or establishment
of a Participant in the Country of Operation.
 
(b) EBRD shall furnish to the Borrower with any such demand a certificate of
EBRD or the relevant Participant certifying:
 
(1) that such net incremental costs have been incurred;
 
(2) the circumstances giving rise to such net incremental costs;
 
(3) that, in the opinion of EBRD or such Participant, it has complied with its
obligations under Section 3.15; and
 
(4) the amount of such net incremental costs.
 
The certificate of EBRD or any Participant as to the amount of such net
incremental costs shall be final, conclusive and binding on the Borrower unless
shown by the Borrower to the satisfaction of EBRD to contain manifest error.
 
(c) Notwithstanding anything in Section 3.08, the Borrower shall have the right,
on not less than 30 days' notice to EBRD (which notice shall be irrevocable and
binding on the Borrower), to prepay on any Interest Payment Date that portion of
the Loan on which EBRD informs the Borrower that such net incremental costs are
then being charged, provided that the Borrower shall pay to EBRD at the same
time all accrued interest and other amounts (including, any such net incremental
costs) payable on the principal amount of the Loan to be prepaid and all other
amounts due hereunder.
 
Section 3.14.  Illegality
 
Notwithstanding anything in this Agreement, if it is or becomes unlawful in any
jurisdiction for EBRD to make, maintain or fund the Loan or perform any of its
obligations under this Agreement or for any Participant to maintain or fund its
Participation, then:
 
(1) upon request by EBRD, the Borrower shall, on the next Interest Payment Date
or such earlier date as EBRD may specify, prepay that portion of the principal
amount of the Loan which EBRD notifies to the Borrower as being affected by such
change, together with all accrued interest and other amounts payable thereon;
and
 
(2) upon notice from EBRD, any portion of the Loan which EBRD notifies to the
Borrower as being affected by such change and which has not theretofore been
disbursed shall be cancelled immediately.

 
 

--------------------------------------------------------------------------------

 



32

 
EXECUTION COPY
 
Section 3.15.  Mitigation
 
(a) If, in respect of EBRD or a Participant, circumstances arise which would, or
with the giving of notice would, result in:
 
(1) any Taxes, duties and fees or other charges becoming payable under Section
3.11, or
 
(2) any increased cost becoming payable under Section 3.13, or
 
(3) any prepayment or cancellation under Section 3.14,
 
then EBRD will take (and request a Participant to take) such reasonable steps as
may be practicable to mitigate the effects of such circumstances provided always
that EBRD will be under no obligation to take (or request that such Participant
take) such reasonable steps if such action would be materially adverse to the
interests of EBRD or that Participant.
 
(b)  Section 3.15(a) above, does not in any way limit the obligations of the
Borrower or any other party to any Financing Agreement.
 
Section 3.16. Loan Account
 
EBRD shall open and maintain on its books an account in the Borrower's name
showing the Disbursements and repayments thereof and the computation and payment
of interest, charges, commissions, fees and other amounts due and sums paid
hereunder. Such account shall be final, conclusive and binding on the Borrower
as to the amount at any time due from the Borrower hereunder, absent manifest
error.
 
ARTICLE IV - CONDITIONS PRECEDENT
 
Section 4.01.  First Disbursement
 
The obligation of EBRD to make the first Disbursement shall be subject to the
prior fulfilment, in form and substance satisfactory to EBRD, or at the sole
discretion of EBRD the waiver, whether in whole or part and whether subject to
conditions or unconditional, of the following conditions precedent:
 
(a)  Financing Agreements.  EBRD shall have received duly executed originals of
the following agreements:
 
(1)  the Deed of Guarantee and Indemnity; and
 
 
 
 

--------------------------------------------------------------------------------

 
33

 
EXECUTION COPY
 
(2)  the Subordination and Share Retention Deed.
 
(b) Project Agreements. EBRD shall have received certified copies of the
following agreements:
 
(1) the Borrower Participants Agreement;
 
(2) the Site Lease; and
 
(3) the Management Agreement.
 
(c) Security. The Security shall have been validly created and perfected, where
perfection is possible under Kazakhstan legislation, in a manner satisfactory to
EBRD and EBRD shall have received duly executed originals of the following
Security Documents, together with any document, recording, filing, notification,
registration, notarisation or other evidence required, in the opinion of EBRD,
for the creation, validity, perfection or priority of the Liens of EBRD in or
under such Security Documents:
 
(1) the Insurance Assignment;
 
(2) the Movables Pledge; and
 
(3) the Participatory Interests Pledge.
 
(d) Charters. EBRD shall have received certified copies of the Charters (and, if
relevant, certificates of registration and good standing) of the Borrower, the
Guarantors, the Shareholders and, at the request of EBRD, any other parties to
the Financing Agreements and Project Agreements, each as amended to date.
 
(e) Corporate Authorisations. EBRD shall have received certified copies of all
corporate (including, if required, shareholder) Authorisations necessary for the
due execution, delivery and performance of the Financing Agreements and Project
Agreements, and any other documents in implementation thereof, by the Borrower,
the Guarantors, the Shareholders and, at the request of EBRD, any other parties
thereto and for the transactions contemplated thereby, including the
authorisations of the persons signing the Financing Agreements and Project
Agreements to sign such documents and to bind the respective parties thereby.
 
(f) Specimen Signatures. EBRD shall have received:
 
(1) a certificate of incumbency and authority of the Borrower substantially in
the form of Exhibit B; and
 
(2) a certificate of an appropriate officer of each Guarantor and each
Shareholder and, at the request of EBRD, any other party to the Financing
Agreements and Project Agreements certifying the specimen signature of each
person authorised to sign, on behalf of such party, the Financing Agreements and
Project Agreements to be entered into and performed by such party.

 
 

--------------------------------------------------------------------------------

 



34

 
EXECUTION COPY
 
 
(g) Governmental and Other Authorisations. EBRD shall have received certified
copies of all Authorisations, including creditors' consents, necessary for the
execution, delivery and performance of the Financing Agreements and Project
Agreements by the Borrower, the Guarantors, the Shareholders and, at the request
of EBRD, any other parties thereto and for the transactions contemplated
thereby, including:
 
(1) the borrowing by the Borrower under this Agreement;
 
(2) the creation of the Security;
 
(3) the carrying out of the Project and the Financing Plan;
 
(4) the remittance to EBRD of all monies payable in respect of the Financing
Agreements; and
 
(5) the carrying on of the business of the Borrower as it is contemplated to be
carried on;
 
other than any Authorisation of a routine or minor nature which is not necessary
for the implementation of the Project at the time of the proposed Disbursement
or which may only be obtained as the Project progresses or after construction is
completed and in each case which is customarily granted in due course after
timely application, and in respect of which the Borrower is not aware of any
reason for it being unable to obtain in due course such Authorisation.
 
(h)  Insurance. EBRD shall have received a report on the insurance for the
Borrower and the Project from insurance consultants appointed by EBRD, together
with an original insurance certificate from the Borrower's insurer or insurance
broker showing that all insurance policies and endorsements recommended by such
report or otherwise required pursuant to Section 5.04 are in full force and
effect and certified copies of such insurance policies and endorsements.
 
(i)  Environmental and Social Action Plan. EBRD shall have received evidence
that the Borrower has duly adopted the Environmental and Social Action Plan.
 
(j) Auditors Letter. EBRD shall have received a copy of a letter to the Auditors
from the Borrower substantially in the form of Exhibit C.
 
(k) Process Agent Appointments. EBRD shall have received written confirmation
from the agents for service of process appointed by the Borrower, the Guarantors
and the Shareholders pursuant to the Financing Agreements of their acceptances
of such appointments.
 
(l) Legal Opinions. EBRD shall have received the following legal opinions
regarding such matters incident to the transactions contemplated by the
Financing Agreements and Project Agreements as EBRD reasonably requests:

 
 

--------------------------------------------------------------------------------

 



35

 
EXECUTION COPY
 
(1) the opinion of Salans, special English counsel to EBRD;
 
(2) the opinion of Salans, special Kazakhstan counsel to EBRD;
 
(3) the opinion of City Legal Consultancy, special United Arab Emirates, counsel
to EBRD; and
 
(4) the opinion of Jones Vargas, special Nevada counsel to EBRD.
 
(m) Appraisal Fee. EBRD shall have received payment of the USD 75,000 appraisal
fee pursuant to the mandate letter dated 28 February 2008.
 
(n) Equity Investment. EBRD shall have received confirmation that the first
tranche of the equity investment by the Shareholders described in the Financing
Plan shall have been completed and the Borrower shall have received full payment
for such equity investment.
 
Section 4.02. First Disbursement of Tranche 2
 
Notwithstanding anything in this Agreement to the contrary, the obligation of
EBRD to make any Disbursement of Tranche 2 shall be subject to the conditions
that (a) Tranche 1 shall have been fully disbursed prior to or concurrently with
such Disbursement of Tranche 2 and (b) the second tranche of the equity
investment by the Shareholders described in the Financing Plan shall have been
completed and the Borrower shall have received full payment for such equity
investment.
 
Section 4.03.  All Disbursements
 
The obligation of EBRD to make any Disbursement shall also be subject to the
fulfilment, in form and substance satisfactory to EBRD, or at the sole
discretion of EBRD the waiver, whether in whole or part and whether subject to
conditions or unconditional, of the conditions that, on the date of the
Borrower's application for such Disbursement and on the date of such
Disbursement:
 
(a) Continuing Validity of Documents. All agreements, documents and instruments
delivered to EBRD pursuant to Section 4.01 and, if relevant, Section 4.02 shall
be in full force and effect and unconditional (except for this Agreement having
become unconditional, if that is a condition of any such agreement, document or
instrument).
 
(b) Representations and Warranties. The representations and warranties made or
confirmed by the Finance Parties in the Financing Agreements and the Project
Agreements shall be true on and as of such dates with the same effect as though
such representations and warranties had been made on and as of such dates.

 
 

--------------------------------------------------------------------------------

 



36

 
EXECUTION COPY
 
(c) No Default. No Default shall have occurred and be continuing or shall, in
the reasonable opinion of EBRD, be imminent and the Borrower shall not, as a
result of such Disbursement, be in violation of its Charter, any provision
contained in any agreement or instrument to which the Borrower is a party
(including this Agreement) or by which the Borrower is bound or any law
applicable to the Borrower.
 
(d) No Material Adverse Change. Nothing shall have occurred which, in the
reasonable opinion of EBRD, might have a Material Adverse Effect.
 
(e) Construction Progress. EBRD shall be satisfied, based on the information
provided pursuant to Section 5.14, that construction of the Project and of the
Atash Marine Base (in so far as relevant for the operation of the Project) is
proceeding substantially on schedule and on budget.
 
(f) Use of Proceeds. The proceeds of such Disbursement shall be needed by the
Borrower for the purposes of the Project and EBRD shall have received such
evidence as to the proposed utilisation of the proceeds of such Disbursement and
the utilisation of the proceeds of any prior Disbursement as EBRD reasonably
requests.
 
(g) Fees and Expenses. EBRD shall have received payment of all amounts due and
owing to it under the Financing Agreements, including all fees and expenses
described in Section 3.04 and Section 5.13.
 
(h) Disbursement Application. EBRD shall have received an original of the
Borrower's timely application for such Disbursement substantially in the form of
Exhibit A.
 
(i) Other. EBRD shall have received such other documents and legal opinions as
EBRD may reasonably request.
 
ARTICLE V - AFFIRMATIVE COVENANTS
 
Unless EBRD otherwise agrees in writing:
 
Section 5.01.  Project Implementation
 
The Borrower shall carry out the Project in accordance with the Business Plan
furnished by the Borrower to EBRD (subject to any modifications to which EBRD
may agree in writing) and cause the financing specified in the Financing Plan to
be applied exclusively to the Project.
 
Section 5.02. Maintenance and Continuity of Business
 
The Borrower shall maintain its corporate existence in compliance with all
applicable laws. The Borrower shall conduct its business with due diligence and
efficiency, in accordance with sound engineering, financial and business
practices and in compliance with all applicable laws, including all money
laundering laws. The Borrower shall use procurement methods which ensure a sound
selection of goods and services at fair market value and that the Borrower is
making its capital investments in a cost effective manner.

 
 

--------------------------------------------------------------------------------

 

37

 
EXECUTION COPY
 
 
Section 5.03. Environmental and Social Compliance
 
(a) Except as otherwise specified in the Environmental and Social Action Plan,
the Borrower shall carry out the Project in accordance with the environmental,
health and safety regulations and standards in effect from time to time in the
jurisdiction in which the Project is located and the European Union
environmental and health and safety standards existing on the date hereof (or,
in the event that such European Union standards do not exist, as set forth in
the applicable environmental guidelines of the World Bank Group, and the
International Finance Corporation's Safeguard Policies on Indigenous Peoples,
Involuntary Resettlement and Cultural Property as referred to in EBRD's
Environmental Policy as of the date hereof.
 
(b) The Borrower shall observe all applicable laws and standards on employment,
including those relating to the employment of children and young people,
discrimination at work, and forced labour. Such applicable laws and standards
shall include (i) the International Labour Organisation's fundamental
conventions concerning the abolition of child labour, the elimination of
discrimination at the workplace and the elimination of forced and compulsory
labour and (ii) national law.
 
(c) The Borrower shall carry out an annual environmental audit of the hazardous
waste disposal facilities, if any, utilised by the Project, and if any
significant non­compliance with national regulations or EU directives is
identified the Borrower shall cease producing or accepting any hazardous waste
at the Project until an acceptable solution for the disposal of such waste is
agreed with EBRD. The first such annual environmental audit shall be conducted
prior to commencement of the operations of the Project.
 
(d) Without limiting the foregoing, the Borrower shall diligently implement and
adhere to the Environmental and Social Action Plan.
 
Section 5.04.  Insurance
 
The Borrower shall maintain insurance against loss, damage and liability in a
manner and with insurers satisfactory to EBRD. EBRD shall be named as sole loss
payee (except with respect to liability insurance) and additional insured under
the relevant insurance policies and the interests of EBRD shall be noted
thereon.
 

 
 

--------------------------------------------------------------------------------

 

 
38
 
EXECUTION COPY
 
Section 5.05. Accounting
 
(a) The Borrower shall maintain books of account and other records adequate to
present fairly the financial position, financial performance and cash flows of
the Borrower and the results of its operations (including the progress of the
Project) in conformity with IFRS.
 
(b) The Borrower shall maintain as auditors of the Borrower a firm of
independent accountants acceptable to EBRD.
 
(c) The Borrower shall authorise, by a letter substantially in the form of
Exhibit C, the Auditors to communicate directly with EBRD at any time regarding
the Borrower's accounts and operations.
 
Section 5.06. Continuing Governmental and Other Authorisations
 
The Borrower shall obtain and maintain in force (or, where appropriate, renew)
all Authorisations required for the purposes described in Sections 4.01(e) and
4.01(g). The Borrower shall perform and observe all the conditions and
restrictions contained in, or imposed on the Borrower by, such Authorisations.
 
Section 5.07.  Security
 
The Borrower shall create, perfect, maintain and, as appropriate, renew the
Security in a manner satisfactory to EBRD.
 
Section 5.08.  Compliance with Other Obligations
 
The Borrower shall comply with all material agreements to which it is a party or
by which it or any of its properties or assets is bound.
 
Section 5.09.  Taxes
 
(a) The Borrower shall pay when due all of its Taxes, including any Taxes
against any of its properties, other than Taxes which are being contested in
good faith and by proper proceedings and as to which adequate reserves have been
set aside for the payment thereof. The Borrower shall make timely filings of all
Tax returns and governmental reports required to be filed or submitted under any
applicable law.
 
(b) The Borrower shall pay all Taxes payable on, or in connection with, the
execution, issue, delivery, registration or notarisation of any Financing
Agreement, any Project Agreement or any other document related to this
Agreement. Upon notice from EBRD, the Borrower shall pay to EBRD, or reimburse
EBRD for, an amount equal to any such Taxes levied on or paid by EBRD.
 

 
 

--------------------------------------------------------------------------------

 



39

 
EXECUTION COPY
 
Section 5.10.Project Agreements
 
The Borrower shall obtain and maintain all Key Licenses as and when they are
required for the Project and shall maintain all Project Agreements to which the
Borrower is a party in full force and effect without modification and perform
its obligations under, and not commit any breach of or default under, any such
Project Agreement.
 
Section 5.11.  Financial Ratios
 
(a)  Debt Service Coverage Ratio. Commencing with the Ratio Date, the Borrower
shall at all times maintain a Debt Service Coverage Ratio for the period of four
full calendar quarters immediately preceding the date of calculation:
 
(i) of at least 1.0:1.0 until the end of the calendar quarter immediately
following the Ratio Date; and
 
(ii) of at least 1.2:1.0 thereafter.
 
(b)  Cash Debt Service Coverage Ratio.Commencing with the Ratio Date, the
Borrower shall at all times maintain a Cash Debt Service Coverage Ratio for the
period of four full calendar quarters immediately preceding the date of
calculation:
 
(i) of at least 1.15:1.0 until the end of the calendar quarter immediately
following the Ratio Date; and
 
(ii) of at least 2.0:1.0 thereafter.
 
(c) Current Ratio. The Borrower shall, at all times after the First Operational
Date, maintain a Current Ratio of at least 2.0:1.0.
 
(d)  Total Debt to Equity Ratio. Commencing with the First Operational Date, the
Borrower shall maintain a Financial Debt to Equity Ratio:
 
(i) of not more than 3.0:1.0 at all times to and including the Ratio Date;
 
(ii) of not more than 2.5:1.0 at all times from the Ratio Date to and including
the first anniversary of the Ratio Date; and
 
(iii) of not more than 2.0:1.0 at all times from the first anniversary of the
Ratio Date to and including the second anniversary of the Ratio Date; and
 
(iv) of not more than 1.5:1.0. at all times from and after the second
anniversary of the Ratio Date.
 

 
 

--------------------------------------------------------------------------------

 



40

 
EXECUTION COPY
 
Section 5.12. Further Documents
 
The Borrower shall execute all such other documents and instruments and do all
such other acts and things as EBRD may determine are necessary or desirable to
give effect to the provisions of the Financing Agreements and the Project
Agreements and to cause the Financing Agreements and the Project Agreements to
be duly registered, notarised and stamped in any applicable jurisdiction. The
Borrower hereby irrevocably appoints and constitutes EBRD as the Borrower's true
and lawful attorney with right of substitution (in the name of the Borrower or
otherwise) to execute such documents and instruments and to do such acts and
things in the name of and on behalf of the Borrower in order to carry out the
provisions hereof .
 
Section 5.13.  Costs and Expenses
 
(a) The Borrower shall, whether or not any Disbursement is made, pay to EBRD or
as EBRD may direct, within 30 days of EBRD furnishing to the Borrower the
invoice therefor (but, in any event, on or prior to the first Disbursement in
the case of costs and expenses incurred and invoiced to the Borrower prior to
the date of the first Disbursement provided that the relevant invoices have been
provided to the Borrower), all documented and reasonable out-of-pocket costs and
expenses (including, travel expenses and the fees and expenses of outside
counsel to EBRD and all other financial, accounting, engineering, environmental,
insurance and other consulting fees and expenses) incurred by EBRD in connection
with:
 
(1) the assessment, preparation, negotiation and arrangement of the Loan by
EBRD;
 
(2) the preparation, review, negotiation, execution and, where appropriate,
registration and notarisation of the Financing Agreements, the Project
Agreements and the Security and any other documents related thereto;
 
(3) the giving of any legal opinions hereunder; and
 
(4) the administration of the Financing Agreements, including visits by
environmental staff;
 
provided that the Borrower shall not be obliged to pay to EBRD more than USD
30,000 of any such out-of-pocket costs and expenses incurred prior to the date
hereof that were not costs and expenses of EBRD’s outside counsel or any other
financial, accounting, engineering, environmental, insurance or other consulting
fees and expenses.
 
(b) The Borrower shall pay to EBRD or as EBRD may direct, on demand, all fees,
costs and expenses (including, legal fees and expenses) incurred by EBRD:
 
(1) in the determination of whether there has occurred a Default;
 
(2) in respect of the preservation or enforcement of any of its rights under any
Financing Agreement and the collection of any amount owing to EBRD; and
 
(3) in connection with the assessment, preparation, review, negotiation,
execution and, where appropriate, registration and notarisation of any amendment
to or waiver of any Financing Agreement, any Project Agreement or any other
document related thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
41

 
EXECUTION COPY
 
 
Section 5.14.  Furnishing of Information
 
(a)  As soon as available but, in any event, within 60 days after the end of
each quarter of each Financial Year, the Borrower shall furnish to EBRD:
 
(1) two copies of the Financial Statements of each of the Borrower, the
Guarantors and the Shareholders for such quarter in each case in a form
satisfactory to EBRD and, if requested by EBRD, certified by an officer of the
Borrower, the relevant Guarantor or the relevant Shareholder, as the case may
be;
 
(2) a management discussion and analysis of results for such quarter, including
a report on any factors materially and adversely affecting or which might
materially and adversely affect the business, operations or financial condition
of the Borrower, the relevant Guarantor or the relevant Shareholder, as the case
may be, or a statement that there are no such factors;
 
(3) (commencing on the date of this Agreement and continuing during
implementation of the Project) a report, in a form satisfactory to EBRD, on the
implementation and progress of the Project, including a report on any factors
materially and adversely affecting or which might materially and adversely
affect the Project or the implementation of the Financing Plan or a statement
that there are no such factors; and information on the identity and nationality
of the contractor and the value of the contract in respect of any contract
awarded by the Borrower having a value in excess of USD 100,000 (or the
equivalent thereof in other currencies at then current rates of exchange);
 
(4) a statement of all transactions and transfers between the Borrower and each
of its Affiliates, each Shareholder and each Guarantor during such quarter; and
 
(5) commencing with the First Operational Date, for the second and fourth
quarters of each Financial Year only, a certificate, certified by an officer of
the Borrower, confirming the Borrower’s compliance with the financial ratios set
out in Section 5.11 together with the relevant calculations of such financial
ratios.
 
(b)  As soon as available but, in any event, within 120 days after the end of
each Financial Year, the Borrower shall furnish to EBRD:
 
(1) two copies of the Financial Statements of each of the Borrower, the
Guarantors and the Shareholders for such Financial Year, in each case together
with a report of the Auditors thereon prepared in accordance with International
Standards on Auditing all in a form satisfactory to EBRD; and
 
(2) if issued, a management letter from the Auditors or the relevant auditors of
the relevant Guarantor or Shareholder, as the case may be, commenting on, among
other matters, the adequacy of the financial control procedures and accounting
systems the Borrower, the relevant Guarantor or the relevant Shareholder, as the
case may be, together with a copy of any other communication sent by the
Auditors or such auditors to the Borrower, the relevant Guarantor or the
relevant Shareholder or to such Finance Party’s management in relation to its
financial, accounting and other systems, management and accounts.
 
 
 
 

--------------------------------------------------------------------------------

 
 
42
 
EXECUTION COPY
 
 
(c) Promptly following the furnishing of the Borrower’s annual audited Financial
Statements pursuant to Section 5.14(b), the Borrower shall procure that a
summary of such annual Financial Statements, in form and substance satisfactory
to EBRD, is placed and thereafter maintained on the Borrower’s website.
 
(d) As soon as available but, in any event, within 60 days after the end of each
Financial Year, the Borrower shall furnish to EBRD a report, in form and scope
satisfactory to EBRD, on Environmental Matters and Social Matters arising in
relation to the Borrower or the Project during such Financial Year, including:
 
(1) information on compliance by the Borrower with the environmental, health and
safety and social standards mentioned in Section 5.03, including the status of
any Authorisation required for the Project, the results of any inspection
carried out by any regulatory authority, any violation of applicable laws,
regulations or standards and any remedial action or fine relating to such
violation;
 
(2) information on implementation of the Environmental and Social Action Plan,
including any proposed changes to actions, schedules or costs;
 
(3) a summary of any material notice, report and other communication on
Environmental Matters or Social Matters submitted by the Borrower to any
regulatory authority;
 
(4) information on the health and safety record of the Project, including the
rate of accidents and any initiatives in relation to health and safety matters
which have been implemented or planned by the Borrower;
 
(5) a summary of any change in laws relating to Environmental Matters or Social
Matters which may have a material effect on the Project;
 
(6) a summary of the results of the annual environmental audit referred to in
Section 5.03(c); and
 
(7) copies of any information on Environmental Matters or Social Matters
periodically submitted by the Borrower to its Shareholders or the general
public.
 
(e) As soon as available but, in any event, within 60 days after the end of each
Financial Year, the Borrower shall furnish to EBRD a security certificate in the
form of Exhibit D, providing EBRD with an update of any property or rights owned
or acquired by the Borrower which are required to be provided as part of the
Security and confirming to EBRD that each of the Security Documents constitutes
a valid and perfected security interest in the collateral covered by such
Security Document.
 
 
 
 

--------------------------------------------------------------------------------

 
 
43

 
EXECUTION COPY
 
 
(f) As soon as available but, in any event, within 60 days before the end of
each Financial Year, the Borrower shall furnish to EBRD its Annual Budget for
the following Financial Year, for EBRD's review and approval.
 
(g)        Prior to the first Disbursement and, thereafter, within 30 days after
the effective date of any new or renewed insurance policy, the Borrower shall
furnish to EBRD an original certificate from the Borrower's insurer or insurance
broker, indicating the properties insured, amounts and risks covered, names of
the loss payees, beneficiaries and assignees, name of the insurer and any
special features of the new or renewed insurance policy, together with a
certified copy of such insurance policy.
 
(h) The Borrower shall promptly notify EBRD of:
 
(1) any proposed change in the nature or scope of the Project (including the
location of raw materials, technology or processes used in, or the schedule for,
the Project) or the business or operations of the Borrower;
 
(2) any claim made by the Borrower under any insurance policy; and
 
(3) any event or condition (including, any pending or threatened litigation,
arbitration or administrative proceeding and any damage to or destruction of
Project facilities) which might have a Material Adverse Effect.
 
(i) Immediately upon the occurrence of any Default, the Borrower shall give EBRD
notice thereof by facsimile transmission specifying the nature of such Default
and any steps the Borrower is taking to remedy the same.
 
(j) Immediately upon the occurrence of any incident or accident relating to the
Borrower or the Project which is likely to have a material adverse effect on the
environment, health or safety, the Borrower shall give EBRD notice thereof by
facsimile transmission specifying the nature of such incident or accident and
any steps the Borrower is taking to remedy the same. Without limiting the
generality of the foregoing, an incident or accident is likely to have a
material adverse effect on the environment, health or safety if any applicable
law requires notification of such incident or accident to any Governmental
Authority, such incident or accident involves fatality or multiple serious
injuries requiring hospitalisation or such incident or accident has become
public knowledge whether through media coverage or otherwise.
 
(k) The Borrower shall furnish promptly to EBRD two copies of all notices,
reports and other communications of the Borrower to its shareholders and the
minutes of all shareholders' meetings. Without limiting the foregoing, the
Borrower shall, on or before the date that it gives official notice to its
shareholders of any shareholders' meeting, furnish EBRD, by facsimile
transmission, with notice of such meeting and the agenda thereof. The Borrower
shall permit a representative of EBRD to attend as an observer, at the
Borrower's expense, the annual meeting of the Borrower's shareholders.

 
 

--------------------------------------------------------------------------------

 

44

 
EXECUTION COPY
 
(l) The Borrower shall promptly notify EBRD if the Borrower obtains any
information regarding a violation of Section 2.02(h) or Section 6.14 or if any
international financial institution has imposed any sanction on the Borrower or
a Guarantor or Shareholder for any Prohibited Practice. If EBRD notifies the
Borrower of its concern that there has been a violation of such Section 2.02(h)
or such Section 6.14, the Borrower shall cooperate in good faith with EBRD and
its representatives in determining whether such a violation has occurred and
shall respond promptly and in reasonable detail to any such notice from EBRD and
shall furnish documentary support for such response upon EBRD’s request.
 
(m) The Borrower shall furnish promptly to EBRD such other information as EBRD
may from time to time reasonably request (including, in order to facilitate the
calculation of the financial ratios in Section 5.11 and EBRD’s evaluation of the
Project). The Borrower shall permit representatives of EBRD (including, any
consultants engaged by EBRD) to visit the Project or any of the other premises
where the business of the Borrower is conducted or where the Project is being
carried out and to have access to the books of account and records of the
Borrower.
 
ARTICLE VI - NEGATIVE COVENANTS
 
Unless EBRD otherwise agrees in writing:
 
Section 6.01.  Dividends
 
Except as expressly provided herein, the Borrower shall not declare or pay any
dividend, or make any distribution on its charter capital to participants in the
Borrower, or purchase, redeem or otherwise acquire any participatory interests
in the charter capital of the Borrower or any option over the same.
Notwithstanding the foregoing, the Borrower may take any such action after the
date the first repayment instalment is made pursuant to Section 3.07, but only
if:
 
(1) no Default has occurred and is continuing;
 
(2) immediately following such action the Borrower continues to be in compliance
with the financial ratios in Section 5.11; and
 
(3) the amount of such dividend, distribution, purchase, redemption or
acquisition, when aggregated with all other such dividends, distributions,
purchases, redemptions and acquisitions made during the same Financial Year do
not exceed the Borrower’s net profit for the immediately preceding Financial
Year.

 
 

--------------------------------------------------------------------------------

 



45

 
EXECUTION COPY
 
Section 6.02.Capital Expenditures
 
The Borrower shall not incur expenditures or commitments for expenditures for
fixed and other non-current assets (other than expenditures required for
carrying out the Project or for maintenance, repairs or replacements essential
to the operation of the Project) in an aggregate amount in excess of USD 100,000
(or the equivalent thereof in other currencies at then current rates of
exchange) in any Financial Year.
 
Section 6.03.  Leases
 
The Borrower shall not enter into any agreement or arrangement (other than the
Site Lease) to acquire by lease the use of any property or equipment of any
kind, except to the extent that the aggregate payments by the Borrower in
respect of such leases do not exceed USD 100,000 (or the equivalent thereof in
other currencies at then current rates of exchange) in any Financial Year.
 
Section 6.04.  Financial Debt
 
(a) The Borrower shall not incur, assume or permit to exist any Financial Debt
except:
 
(1) that provided in the Financing Plan, including the Loan;
 
(2) Subordinated Debt; and
 
(3) Short-term Debt in an aggregate amount not to exceed USD 1,000,000 (or the
equivalent thereof in other currencies at then current rates of exchange).
 
(b) The Borrower shall not enter into any agreement or arrangement to guarantee
or, in any way or under any condition, to become obligated for all or any part
of any financial or other obligation of another person.
 
Section 6.05.  Liens
 
The Borrower shall not create or permit to exist any Lien on any property,
revenues or other assets, present or future, of the Borrower, except:
 
(1) the Security; and
 
(2) any Tax or other non-consensual Lien arising by operation of law or other
statutory Lien arising in the ordinary course of business, provided that such
Lien (other than a Lien for a sum which is not yet delinquent) is discharged
within 30 days after the date it is created or, if the validity or amount of
such Lien or the sum secured by such Lien is being contested in good faith and
by proper proceedings and adequate reserves have been set aside for the payment
of such sum, within 30 days after final adjudication.

 
 

--------------------------------------------------------------------------------

 



46

 
EXECUTION COPY
 
Section 6.06.   Derivative Transactions
 
The Borrower shall not enter into any interest rate or currency swap, interest
rate cap or collar, forward rate agreement or other interest rate, currency or
commodity hedge or similar derivative transaction.
 
Section 6.07.  Arm's Length Transactions
 
The Borrower shall not enter into any transaction with any person except in the
ordinary course of business, on ordinary commercial terms and on the basis of
arm's-length arrangements, or enter into any transaction whereby the Borrower
would pay more than the ordinary commercial price for any purchase or would
receive less than the full ex-works commercial price (subject to normal trade
discounts) for its products or services.
 
Section 6.08. Profit-sharing and Management Arrangements
 
(a) The Borrower shall not enter into any partnership, profit-sharing or royalty
agreement or other similar arrangement (other than the Project Agreements)
whereby the Borrower's income or profits are, or might be, shared with any other
person.
 
(b) The Borrower shall not enter into any management contract or similar
arrangement (other than the Project Agreements) whereby its business or
operations are managed by any other person.
 
Section 6.09.  Investments
 
The Borrower shall not form or have any Subsidiary, or make or permit to exist
loans or advances to, or deposits (other than deposits in the ordinary course of
business with reputable banks) with, other persons or investments in any person
or enterprise; provided, however, that the Borrower shall be at liberty to
invest in short-term investment grade marketable securities solely to give
temporary employment to the Borrower's idle resources.
 
Section 6.10.  Project Agreements
 
The Borrower shall not terminate, amend or grant any waiver in respect of any
provision of any Project Agreement to which it is a party or consent to any
assignment of any Project Agreement by any other party thereto.
 
Section 6.11.  Changes in Business, Capital and Charter
 
(a)  The Borrower shall not make changes, or permit changes to be made, to the
nature of its contemplated business or operations or change the nature or scope
of the Project. The Borrower shall not carry out any business or activity other
than businesses or activities substantially related to the Project.
 
 
 
 

--------------------------------------------------------------------------------

 
 
47

 
EXECUTION COPY
 
 
(b) The Borrower shall not make changes, or permit changes to be made, to its
capital except in accordance with the Financing Plan.
 
(c) The Borrower shall not make changes, or permit changes to be made, to its
Charter in any manner which would be inconsistent with the provisions of any
Financing Agreement.
 
Section 6.12. Prepayment of Long-term Debt
 
The Borrower shall not (whether voluntarily or involuntarily) make any
prepayment, repurchase or early redemption of any Long-term Debt or make any
repayment of any Long-term Debt pursuant to any provision of any agreement or
note which provides directly or indirectly for acceleration of repayment in time
or amount, unless in any such case, if EBRD so requires, the Borrower
contemporaneously makes a proportionate prepayment of the principal amount then
outstanding of the Loan in accordance with the provisions of Section 3.08
(except that there shall be no prepayment fee and no minimum amount or notice
period for such prepayment).
 
Section 6.13.  Sale of Assets; Merger
 
(a) The Borrower shall not sell, transfer, lease or otherwise dispose of all or
a substantial part of its assets (whether in a single transaction or in a series
of transactions, related or otherwise).
 
(b) The Borrower shall not undertake or permit any merger, consolidation or
reorganisation.
 
Section 6.14. Fraud and Corruption
 
The Borrower shall not, and shall not authorise or permit any of its officers,
directors, authorised employees, Affiliates, agents or representatives to,
engage in with respect to the Project or any transactions contemplated by this
Agreement any Prohibited Practice.
 
ARTICLE VII - EVENTS OF DEFAULT
 
Section 7.01.  Events of Default
 
Each of the following events and occurrences shall constitute an Event of
Default under this Agreement:

 
 

--------------------------------------------------------------------------------

 



48

 
EXECUTION COPY
 
(j)  Payments. The Borrower fails to pay when due any principal of, or interest
on, the Loan as required by this Agreement, except where both of the following
conditions apply:
 
(1) the failure to pay is due to an administrative error of an account bank,
other than an error caused by the negligence or wilful misconduct of the
Borrower; and
 
(2) within three Business Days after the due date full payment of the same is
made in accordance with this Agreement.
 
(j) Covenants. The Borrower or any other party (other than EBRD) fails to
perform in a timely manner any of its obligations under any Financing Agreement
or any other agreement between the Borrower and EBRD, the failure to perform
such obligation is not referred to elsewhere in this Section 7.01 and, if
capable of remedy, such failure to perform has continued for a period of 30 days
after notice thereof has been given to the Borrower by EBRD.
 
(j) Project Agreements. Any party (other than EBRD) fails to perform in a timely
manner any of its obligations under any Project Agreement, the failure to
perform such obligation is not referred to elsewhere in this Section 7.01 and,
if capable of remedy, such failure to perform has continued for a period of 30
days after notice thereof has been given to the Borrower by EBRD.
 
(j)  Representations. Any representation or warranty made or confirmed by any
Finance Party in any Financing Agreement or Project Agreement was false or
misleading in any material respect when made or repeated.
 
(j) Nationalisation. Any Governmental Authority condemns, nationalises, seizes
or otherwise expropriates all or any substantial part of the property or other
assets of the Borrower or of its charter capital, or assumes custody or control
of such property or other assets or of the business or operations of the
Borrower or of its charter capital, or acquires majority ownership of the
Borrower, or takes any action for the dissolution or disestablishment of the
Borrower or any action that would prevent the Borrower or its officers from
carrying on its business or operations or a substantial part thereof.
 
(j) Bankruptcy. A decree or order by a court is entered against any Finance
Party adjudging such Finance Party bankrupt or insolvent or ordering the winding
up or liquidation of its affairs; or a petition is filed seeking reorganisation,
administration, arrangement, adjustment, composition or liquidation of or in
respect of any Finance Party under any applicable law; or a receiver,
administrator, liquidator, assignee, trustee, sequestrator, secured creditor or
other similar official is appointed over or in respect of any Finance Party or
any substantial part of its property or assets; or any Finance Party institutes
proceedings to be adjudicated bankrupt or insolvent, or consents to the
institution of bankruptcy or insolvency proceedings against it, or files a
petition or answer or consent seeking reorganisation, administration, relief or
liquidation under any applicable law, or consents to the filing of any such
petition or to the appointment of a receiver, administrator, liquidator,
assignee, trustee, sequestrator, secured creditor or other similar official of
such Finance Party or of any substantial part of its property, or makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts generally as they become due; or any other event occurs which
under any applicable law would have an effect analogous to any of the events
listed in this Section.
 
 
 
 

--------------------------------------------------------------------------------

 
 
49

 
EXECUTION COPY
 
 
(j)  Financial Debt. Any Financial Debt of any Finance Party (other than the
Loan) is not paid when due; or a default of any nature occurs under any
agreement pursuant to which there is outstanding any such Financial Debt and
such default continues beyond any applicable period of grace; or any such
Financial Debt becomes prematurely due and payable or is placed on demand.
 
(h) Abandonment. The Borrower ceases, or is restrained from carrying on, work on
the Project, or abandons the Project, for a period of 90 consecutive calendar
days.
 
(i) Ineligibility for EBRD Financing. EBRD shall have determined that the
Borrower has engaged in a Prohibited Practice in competing for, or in executing,
an EBRD-financed contract and EBRD shall have declared the Borrower ineligible,
either indefinitely or for a stated period of time, to be awarded an
EBRD-financed contract.
 
(j) Material Adverse Effect. Any circumstance or event occurs which, in the
reasonable opinion of EBRD, is likely to have a Material Adverse Effect.
 
Section 7.02.  Consequences of Default
 
If an Event of Default occurs and is continuing, then EBRD may at its option, by
notice to the Borrower, declare all or any portion of the principal of, and
accrued interest on, the Loan (together with any other amounts accrued or
payable under this Agreement) to be, and the same shall thereupon become
(anything in this Agreement to the contrary notwithstanding), either:
 
(1) due and payable on demand; or
 
(2) immediately due and payable without any further notice and without any
presentment, demand or protest of any kind, all of which are hereby expressly
waived by the Borrower.
 
ARTICLE VIII - MISCELLANEOUS
 
Section 8.01. Term of Agreement
 
This Agreement shall continue in force until the date that the obligation of
EBRD to make Disbursements hereunder has terminated in accordance with the terms
hereof or, if later, until all moneys payable hereunder have been fully paid in
accordance with the provisions hereof; provided that the indemnities and
warranties of the Borrower and the provisions of Section 8.08, Section 8.09 and
Section 8.10 shall survive repayment of the Loan and termination of this
Agreement. Section
 
 
 

--------------------------------------------------------------------------------

 
 
50

 
EXECUTION COPY
 
8.02. Entire Agreement; Amendment and Waiver
 
This Agreement and the documents referred to herein constitute the entire
obligation of the parties hereto with respect to the subject matter hereof and
shall supersede any prior expressions of intent or understandings with respect
to this transaction. Any amendment to, waiver by EBRD of any of the terms or
conditions of, or consent given by EBRD under, this Agreement (including, this
Section 8.02) shall be in writing, signed by EBRD and, in the case of an
amendment, by the Borrower. The parties to this Agreement may by agreement
rescind or vary this Agreement without the consent of any person that is not a
party to this Agreement. In the event that EBRD waives a condition to any
Disbursement, the Borrower shall, by receiving the proceeds of such
Disbursement, be deemed to have agreed to all of the terms and conditions of
such waiver.
 
Section 8.03.  Notices
 
Any notice, application or other communication to be given or made under this
Agreement to EBRD or to the Borrower shall be in writing. Except as otherwise
provided in this Agreement, such notice, application or other communication
shall be deemed to have been duly given or made when it is delivered by hand,
airmail or facsimile transmission to the party to which it is required or
permitted to be given or made at such party's address specified below or at such
other address as such party designates by notice to the party giving or making
such notice, application or other communication.
 
For the Borrower:
 
Mangistau Oblast Boat Yard L.L.P.
Office 324A, “Aktau Star” business center, mcr-d. 14, Aktau,
Republic of Kazakhstan
Attention: Paul Steeghs
Fax:                +7 729 242 7573
 
 
 
 

--------------------------------------------------------------------------------

 
 
51

EXECUTION COPY
 
For EBRD:
 
European Bank for Reconstruction and Development One Exchange Square
London EC2A 2JN United Kingdom
Attention:   Operation Administration Unit
Fax:   +44-20-7338-6100
 
Section 8.04.   English Language
 
All documents to be furnished or communications to be given or made under this
Agreement shall be in the English language or, if in another language, shall be
accompanied by a translation into English certified by the Borrower, which
translation shall be the governing version between the Borrower and EBRD.
 
Section 8.05.  Financial Calculations
 
All financial calculations to be made under, or for the purposes of, this
Agreement shall be made in accordance with IFRS and, except as otherwise
required to conform to the definitions contained in Article I or any other
provisions of this Agreement, shall be made using the then most recently issued
quarterly Financial Statements which the Borrower is required to furnish to EBRD
from time to time under Section 5.14(a); provided, however, that:
 
(1) if the relevant quarterly Financial Statements should be in respect of the
last quarter of a Financial Year then, at EBRD's option, such calculations may
instead be made from the audited Financial Statements for the relevant Financial
Year; and
 
(2) if there should occur any material adverse change in the financial condition
of the Borrower after the end of the period covered by the relevant Financial
Statements, then such material adverse change shall also be taken into account
in calculating the relevant figures.
 
Section 8.06.  Rights, Remedies and Waivers
 
(a) The rights and remedies of EBRD in relation to any misrepresentations or
breach of warranty on the part of the Borrower shall not be prejudiced by any
investigation by or on behalf of EBRD into the affairs of the Borrower, by the
execution or the performance of this Agreement or by any other act or thing
which may be done by or on behalf of EBRD in connection with this Agreement and
which might, apart from this Section, prejudice such rights or remedies.
 
(b) No course of dealing or waiver by EBRD in connection with any condition of
Disbursement under this Agreement shall impair any right, power or remedy of
EBRD with respect to any other condition of Disbursement or be construed to be a
waiver
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
 
52

 
EXECUTION COPY
 
 
(c) No action of EBRD in respect of any Disbursement shall affect or impair any
right, power or remedy of EBRD in respect of any other Disbursement. Without
limiting the foregoing, the right of EBRD to require compliance with any
condition under this Agreement which may be waived by EBRD in respect of any
Disbursement is, unless otherwise notified to the Borrower by EBRD, expressly
preserved for the purposes of any subsequent Disbursement.
 
(d) No course of dealing and no delay in exercising, or omission to exercise,
any right, power or remedy accruing to EBRD upon any default under this
Agreement or any other agreement shall impair any such right, power or remedy or
be construed to be a waiver thereof or an acquiescence therein. No single or
partial exercise of any such right, power or remedy shall preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
action of EBRD in respect of any such default, or acquiescence by it therein,
shall affect or impair any right, power or remedy of EBRD in respect of any
other default.
 
(e) The rights and remedies provided in this Agreement and the other Financing
Agreements are cumulative and not exclusive of any other rights or remedies,
whether provided by applicable law or otherwise.
 
Section 8.07.  Indemnification
 
(a) The Borrower assumes full liability for, and agrees to and shall indemnify
and hold harmless EBRD and its officers, directors, employees, agents and
servants against and from, any and all liabilities, obligations, losses, damages
(compensatory, punitive or otherwise), penalties, claims, actions, Taxes, suits,
costs and expenses (including, reasonable legal counsel's fees and expenses and
costs of investigation) of whatsoever kind and nature, including, without
prejudice to the generality of the foregoing, those arising in contract or tort
(including, negligence) or by strict liability or otherwise, which are imposed
on, incurred by or asserted against EBRD or any of its officers, directors,
employees, agents or servants (whether or not also indemnified by any other
person under any other document) and which in any way relate to or arise out of,
whether directly or indirectly:
 
(1) any of the transactions contemplated by any Financing Agreement or Project
Agreement or the execution, delivery or performance thereof;
 
(2) the operation or maintenance of the Borrower's facilities or the ownership,
control or possession thereof by the Borrower; or
 
(3) the exercise by EBRD of any of its rights and remedies under any of the
Financing Agreements;
 
provided that EBRD shall not have any right to be indemnified hereunder for its
own gross negligence or wilful misconduct.
 
 
 
 

--------------------------------------------------------------------------------

 
 
53

 
EXECUTION COPY
 
(b) The Borrower acknowledges that EBRD is entering into this Agreement, and has
acted, solely as a lender, and not as an advisor, to the Borrower. The Borrower
represents and warrants that, in entering into the Financing Agreements, it has
engaged, and relied upon advice given to it by, its own legal, financial and
other professional advisors and it has not relied on and will not hereafter rely
on any advice given to it by EBRD.
 
Section 8.08. Governing Law
 
This Agreement shall be governed by and construed in accordance with English
law.
 
Section 8.09. Arbitration and Jurisdiction
 
(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present in
force. There shall be one arbitrator and the appointing authority shall be LCIA
(London Court of International Arbitration). The seat and place of arbitration
shall be London, England and the English language shall be used throughout the
arbitral proceedings. The parties hereby waive any rights under the Arbitration
Act 1996 or otherwise to appeal any arbitration award to, or to seek
determination of a preliminary point of law by, the courts of England. The
arbitral tribunal shall not be authorised to take or provide, and the Borrower
agrees that it shall not seek from any judicial authority, any interim measures
of protection or pre-award relief against EBRD, any provisions of the UNCITRAL
Arbitration Rules notwithstanding. The arbitral tribunal shall have authority to
consider and include in any proceeding, decision or award any further dispute
properly brought before it by EBRD (but no other party) insofar as such dispute
arises out of any Financing Agreement, but, subject to the foregoing, no other
parties or other disputes shall be included in, or consolidated with, the
arbitral proceedings. In any arbitral proceeding, the certificate of EBRD as to
any amount due to EBRD under any Financing Agreement shall be prima facie
evidence of such amount.
 
(b) Notwithstanding Section 8.09(a), this Agreement and the other Financing
Agreements, and any rights of EBRD arising out of or relating to this Agreement
or any other Financing Agreement, may, at the option of EBRD, be enforced by
EBRD in the courts of Kazakhstan or in any other courts having jurisdiction. For
the benefit of EBRD, the Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of the courts of England with respect to any dispute,
controversy or claim arising out of or relating to this Agreement or any other
Financing Agreement, or the breach, termination or invalidity hereof or thereof.
The Borrower hereby irrevocably designates, appoints and empowers the Law
Debenture Trust Corporation plc. at its registered office (being, on the date
hereof, at Princes House, 95 Gresham Street London EC2V 7LY, England) to act as
its authorised agent to receive service of process and any other legal summons
in England for purposes of any legal action or proceeding brought by EBRD in
respect
 
 
 
 

--------------------------------------------------------------------------------

 
 
54

 
EXECUTION COPY
 
of any Financing Agreement. Failure by a process agent to notify the Borrower of
the process will not invalidate the proceedings concerned. The Borrower hereby
irrevocably consents to the service of process or any other legal summons out of
such courts by mailing copies thereof by registered airmail postage prepaid to
its address specified herein. The Borrower covenants and agrees that, so long as
it has any obligations under this Agreement, it shall maintain a duly appointed
agent to receive service of process and any other legal summons in England for
purposes of any legal action or proceeding brought by EBRD in respect of any
Financing Agreement and shall keep EBRD advised of the identity and location of
such agent. Nothing herein shall affect the right of EBRD to commence legal
actions or proceedings against the Borrower in any manner authorised by the laws
of any relevant jurisdiction. The commencement by EBRD of legal actions or
proceedings in one or more jurisdictions shall not preclude EBRD from commencing
legal actions or proceedings in any other jurisdiction, whether concurrently or
not. The Borrower irrevocably waives any objection it may now or hereafter have
on any grounds whatsoever to the laying of venue of any legal action or
proceeding and any claim it may now or hereafter have that any such legal action
or proceeding has been brought in an inconvenient forum.
 
Section 8.10. Privileges and Immunities of EBRD
 
Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any applicable law. Notwithstanding the foregoing,
EBRD has made an express submission to arbitration under Section 8.09(a) and
accordingly, and without prejudice to its other privileges and immunities
(including, without limitation, the inviolability of its archives), it
acknowledges that it does not have immunity from suit and legal process under
Article 5(2) of Statutory Instrument 1991, No. 757 (The European Bank for
Reconstruction and Development (Immunities and Privileges) Order 1991), or any
similar provision under English law, in respect of the enforcement of an
arbitration award duly made against it as a result of its express submission to
arbitration pursuant to Section 8.09(a).
 
Section 8.11. Waiver of Sovereign Immunity
 
The Borrower represents and warrants that this Agreement and the incurring by
the Borrower of the Loan are commercial rather than public or governmental acts
and that the Borrower is not entitled to claim immunity from legal proceedings
with respect to itself or any of its assets on the grounds of sovereignty or
otherwise under any law or in any jurisdiction where an action may be brought
for the enforcement of any of the obligations arising under or relating to this
Agreement. To the extent that the Borrower or any of its assets has or hereafter
may acquire any right to immunity from set-off, legal proceedings, attachment
prior to judgement, other attachment or execution of judgement on the grounds of
sovereignty or otherwise, the Borrower hereby irrevocably waives such rights to
immunity in respect of its obligations arising under or relating to this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
55

 
EXECUTION COPY
 
 
Section 8.12.  Successors and Assigns; Third Party Rights
 
(a) This Agreement shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto, except that the Borrower may not
assign or otherwise transfer all or any part of its rights or obligations under
this Agreement without the prior written consent of EBRD.
 
(b) EBRD may sell, transfer, assign, novate or otherwise dispose of all or part
of its rights or obligations under this Agreement and the other Financing
Agreements (including, by granting of Participations or otherwise).
 
(c) Except as provided in Section 8.12(a) or 8.12(b), none of the terms of this
Agreement are intended to be enforceable by any third party.
 
Section 8.13.  Disclosure
 
EBRD may disclose such documents, information and records regarding the Borrower
and this transaction (including, copies of any Financing Agreements and Project
Agreements) as EBRD deems appropriate in connection with any dispute involving
the Borrower or any other party to a Financing Agreement, for the purpose of
preserving or enforcing any of EBRD's rights under any Financing Agreement or
collecting any amount owing to EBRD or in connection with any proposed
Participation or any other proposed sale, transfer, assignment, novation or
other disposal contemplated by Section 8.12.
 
Section 8.14.  Counterparts
 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 
 

--------------------------------------------------------------------------------

 



56

 
EXECUTION COPY
 
IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.
 
MANGISTAU OBLAST BOAT YARD L.L.P.
 
By:                                        
Name: Paul Steeghs Title: General Manager
 
EUROPEAN BANK
 
FOR RECONSTRUCTION AND DEVELOPMENT
 
By:                                         
Name: Matteo Colangeli Title: Principal Banker

 
 

--------------------------------------------------------------------------------

 



57

 
EXECUTION COPY
 
SCHEDULE 1
 
DEFINITIONS AND GUIDELINES FOR PRIVATE SECTOR OPERATIONS
 
(FRAUD AND CORRUPTION)
 
The purpose of these Guidelines is to clarify the meaning of the terms "Corrupt
Practices", "Fraudulent Practices", "Coercive Practices," and "Collusive
Practices" in the context of the EBRD’s non-sovereign operations in favour of
private sector projects.
 
1.        CORRUPT PRACTICES
 
"Corrupt Practice" means the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party. In implementing this definition, the EBRD will be guided by the
following principles:
 
(a) The conduct in question must involve the use of improper means (such as
bribery or kickbacks) by someone to induce another person to act or to refrain
from acting in the exercise of his duties, in order to obtain or retain
business, or to obtain an undue advantage. Antitrust, securities and other
violations of law that are not of this nature fall outside of the definition of
Corrupt Practices but may still be scrutinised under alternative procedures.
 
(b) It is acknowledged that foreign investment agreements, concessions and other
types of contracts commonly require investors to make contributions for bona
fide social development purposes or to provide funding for infrastructure
unrelated to the project. Similarly, investors are often required or expected to
make contributions to bona fide local charities. These practices are not viewed
as Corrupt Practices for purposes of these definitions, so long as they are
permitted under local law and fully disclosed in the payer's books and records.
Similarly, an investor will not be held liable for corrupt or fraudulent
practices committed by entities that administer bona fide social development
funds or charitable contributions.
 
(c) In the context of conduct between private parties, the offering, giving,
receiving or soliciting of corporate hospitality and gifts that are customary by
internationally-accepted industry standards shall not constitute Corrupt
Practices unless the action violates applicable law.
 
(d) Payment by private sector persons of the reasonable travel and entertainment
expenses of public officials that are consistent with existing practice under
relevant law and international conventions will not be viewed as Corrupt
Practices.
 
(e) The EBRD does not condone facilitation payments whether they are
criminalised or not. Such payments, which are illegal in most countries, are
dealt with in accordance with relevant local laws and international conventions.

 
 

--------------------------------------------------------------------------------

 



58

EXECUTION COPY
 
2.        FRAUDULENT PRACTICES
 
"Fraudulent Practice" means any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation. In implementing this definition,
the EBRD will be guided by the following principles:
 
(a) An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false. Mere inaccuracy in such information, committed through simple negligence,
is not enough to constitute a "Fraudulent Practice".
 
(b) Fraudulent Practices are intended to cover actions or omissions that are
directed to or against the EBRD. The expression also covers Fraudulent Practices
directed to or against an EBRD member country in connection with the award or
implementation of a government contract or concession in a project financed by
the EBRD. Frauds on, or other illegal behaviour directed against, other third
parties are not condoned. Such behaviour may represent an impediment to doing
business with EBRD.
 
3.        COERCIVE PRACTICES
 
"Coercive Practice" means impairing or harming, or threatening to impair or harm
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party. In implementing this definition, the EBRD
will be guided by the following principles:
 
(a) Coercive Practices are actions undertaken for the purpose of bid rigging or
in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.
 
(b) Coercive Practices are threatened or actual illegal actions such as personal
injury or abduction, damage to property, or injury to legally recognizable
interests, in order to obtain an undue advantage or to avoid an obligation. It
is not intended to cover hard bargaining, the exercise of legal or contractual
remedies or litigation in such implementation.
 
4.        COLLUSIVE PRACTICES
 
"Collusive Practice" means an arrangement between two or more parties designed
to achieve an improper purpose, including influencing improperly the actions of
another party. In implementing this definition, the EBRD will be guided by the
principle that Collusive Practices are actions undertaken for the purpose of bid
rigging or in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.

 
 

--------------------------------------------------------------------------------

 



59

 
EXECUTION COPY
 
5. GENERAL
 
In implementing the foregoing definitions, the EBRD will be guided by the
principle that a person should not be liable for actions taken by unrelated
third parties unless that person has participated in the prohibited act in
question.

 
 

--------------------------------------------------------------------------------

 



61

 
EXECUTION COPY
 
Monitoring seawater transparency
 
· Dredging sediments affecting benthos and sea life including birds, fish and
seals
 
Visual monitoring using a Secchi disk.
At the edge of dredged area down current from dredger
Quarterly during dredging or as needed
CE/Balykshi HSE manager
Air Monitoring
 
· Residents
 
· Workers
 
· Local ecology
 
 
1. Dredging: 3 points downwind (-10, 0 and +100) + 1 background for petroleum
hydrocarbons, SO2, NO NO2, CO, soot
2. General: Points A2, A3+ 1 background for TPH, SO2, NO, NO2, CO, soot
 
 
1. Dredging: 1 time at start of dredging
2. General: quarterly
 
CE
Air monitoring – Dust
 
· From dredging, quarry, and transport. Affecting:
 
· Residents
 
· Workers
 
· Local ecology
 
First, at 5 stations at most dusty parts install dust collecting plates. Analyse
for volume/m3, Ca, Mg, Na, Cl2, and SO4, As, Cr, Cu, Ni, and Zn. With time
exclude components that show low values.
Then, carry public opinion surveys in houses that may suffer from dust
 
1. by HSE requirements on-site
2. At start and end of dredging operations
 
CE/Balykshi HSE manager
Noise Monitoring
 
· From dredging, transport operation, pile driving, general construction
 
· Residents
 
· Workers
 
· visitors
 
Noise survey Three types of noise will be measured in dB(A) during each of the 7
monitoring visits:
 
1. 8-hour Leq for Base
2. 24-hour Leq for background
 
3. Peak Leq for traffic and sheet piling
4. Public opinion surveys
 
Once at start of construction Public opinion survey by Site manager periodically
CE/Balykshi HSE manager
Waste Management
 
· Overall impact
 
Inspection of storage facilities Inspection of disposal facilities Record
keeping
On-going
Included in quarterly reports to EBRD
Balykshi HSE manager
Monitoring Marine flora and fauna
 
· Marine ecosystem
 
Sampling fall and spring of each year
2 times per year: fall and spring
CE
Monitoring contractor activity
 
· Overall impact
 
Visual observations Accident recording
On-going (daily and as needed)
Balykshi HSE manager


 
 

--------------------------------------------------------------------------------

 



62

 
EXECUTION COPY
 
Social impact monitoring
 
· Local residents
· Employees
 
Resident complaints Local employment level Quality of life surveys
On-going
Quarterly reviews
CE
Community relations officer
Process Monitoring
 
· Local Residents
 
Monitoring for aerosols and welding fumes
On-going
 
 
· Employees
 
Monitor enclosed spaces
 
· Seawater
 
Monitoring wells


 
 

--------------------------------------------------------------------------------

 



63

 
EXECUTION COPY
 
EXHIBIT A - FORM OF DISBURSEMENT APPLICATION
 
[To Be Typed on Letterhead of the Borrower]
 
[Date]
 
European Bank for Reconstruction and Development
 
One Exchange Square
 
London EC2A 2JN United Kingdom
 
 
Attention: Operation Administration Unit 38662 Disbursement Application No.
_____1

 
Dear Sir/Madam:
 
1. Please refer to the loan agreement dated 22 August 2008 (the "Loan
Agreement") between Mangistau Oblast Boat Yard L.L.P. (the "Borrower") and
European Bank for Reconstruction and Development ("EBRD").
 
2. Expressions defined in the Loan Agreement shall bear the same meanings
herein.
 
3. We hereby request the following Disbursement in accordance with the
provisions of the Loan Agreement:
 
Currency
required:                                                        [insert Loan
Currency]
 
Amount (in figures and words):
 
 
Value Date:                                                        [As soon as
possible, on a date selected
 
by EBRD in its discretion, but not later
than]2                                                 3
Payment Instructions (Borrower's Banking Details): Borrower's Account Name:
 
Borrower's Account Number (IBAN number)4: Borrower's Bank Name:
 
Borrower's Bank Address:
 
1 Each application must be numbered in series.
2 If the disbursement is required for a specific value date, this bracketed
language may be deleted.
3 This date must not be earlier than 10 Business Days after the disbursement
application is delivered to EBRD.
4 All non-USD payments should include the full IBAN number (International Bank
Account Number).

 
 

--------------------------------------------------------------------------------

 



64

 
EXECUTION COPY
 
Borrower's Bank Correspondent Details:
 
Correspondent's Name:5 Correspondent's Address:
 
 
Borrower's Bank's Account Name:
Borrower's Bank's Account Number (IBAN number)6: Reference:
 
4.       For the purposes of Section 4.03 of the Loan Agreement, we hereby
represent and
 
warrant that:
 
(a) all agreements, documents and instruments delivered to EBRD pursuant to
Section 4.01 of the Loan Agreement and, if relevant, Section 4.02 of the Loan
Agreement are in full force and effect and unconditional (except for the Loan
Agreement having become unconditional, if that is a condition of any such
agreement);
 
(b) the representations and warranties made by the Finance Parties in the
Financing Agreements and Project Agreements and deemed repeated on the date
hereof thereunder are true on and as of the date hereof with the same effect as
though such representations and warranties had been made on and as of the date
hereof;
 
(c) no Default has occurred and is continuing or is imminent;
 
(d) the Borrower will not, as a result of such Disbursement, be in violation of
its Charter, any provision contained in any agreement or instrument to which the
Borrower is a party (including the Loan Agreement) or by which the Borrower is
bound or any law applicable to the Borrower;
 
(e) nothing has occurred which might have a Material Adverse Effect; and
 
(f) the proceeds of such Disbursement are needed by the Borrower for the
purposes of the Project.
 
 
5 Name of bank in New York, New York, USA.
6 All non-USD payments should include the full IBAN number (International Bank
Account Number).

 
 

--------------------------------------------------------------------------------

 

65

 
EXECUTION COPY
 
5.The representations and warranties made in paragraph 4 above will continue to
be true on and as of the date of such Disbursement with the same effect as
though such representations and warranties had been made on and as of the date
of such Disbursement. If any such representation or warranty is no longer true
on or prior to or as of the date of such Disbursement, we shall immediately
notify EBRD and shall, upon demand by EBRD, repay any amount which has been or
is disbursed by EBRD in respect of such Disbursement.
 
Yours faithfully,
 
MANGISTAU OBLAST BOAT YARD L.L.P.
 
By:
 
Authorised Representative7
 
7 As named in the Certificate of Incumbency and Authority

 
 

--------------------------------------------------------------------------------

 



66

 
EXECUTION COPY
 
EXHIBIT B - FORM OF CERTIFICATE OF INCUMBENCY AND
 
AUTHORITY
 
[To Be Typed on Letterhead of the Borrower]
 
[Date]
 
European Bank for Reconstruction and Development
 
One Exchange Square London EC2A 2JN United Kingdom
 
Attention: Operation Administration Unit
 
Subject: Operation No. 38662
 
Certificate of Incumbency and Authority8
 
Dear Sir/Madam:
 
With reference to the loan agreement dated 22 August 2008 (the "Loan Agreement")
between Mangistau Oblast Boat Yard L.L.P. (the "Borrower") and European Bank for
Reconstruction and Development ("EBRD"), I, the undersigned [Chairman of the
Management Board ] of the Borrower, duly authorised by its Shareholders, hereby
certify that the following are the names, offices and true specimen signatures
of the persons, any one of whom is and will continue to be (until EBRD has
received actual written notice from the Borrower that they or any of them no
longer continue to be) authorised, on behalf of the Borrower, individually:
 
(1)  
to sign the Loan Agreement, any Disbursement applications, certifications,
letters or other documents to be provided under the Loan Agreement and any other
agreements to which EBRD and the Borrower may be party in connection therewith;
and

 
(2)  
to take any other action required or permitted to be taken by the Borrower under
the Loan Agreement or any other agreement to which EBRD and the Borrower may be
party in connection therewith:

 
 
8 Designation may be changed by the Borrower at any time by providing a new
Certificate of Incumbency and Authority to EBRD.

 
 

--------------------------------------------------------------------------------

 



67

 
EXECUTION COPY
 
NAME                                OFFICE                                SPECIMEN
SIGNATURE
 
 
IN WITNESS WHEREOF, I have signed my name on the date first above written. Yours
faithfully,
 
MANGISTAU OBLAST BOAT YARD L.L.P.
 
By:                                                          
 
Name:
 
Title:
 
Chairman of the Management Board]

 
 

--------------------------------------------------------------------------------

 



68

 
EXECUTION COPY
 
EXHIBIT C - FORM OF LETTER TO AUDITORS
 
[To Be Typed on Letterhead of the Borrower]
 
[Date]
 
[Name of Auditors]
 
[Address]
 
Dear Sir/Madam:
 
We hereby authorise and request you to give to European Bank for Reconstruction
and Development ("EBRD") all such information as it may reasonably request with
regard to the Financial Statements, both audited and unaudited, which we have
agreed to furnish to EBRD under the terms of the loan agreement dated 22 August
2008 (the "Loan Agreement") between ourselves and EBRD. For your information, we
enclose a copy of the Loan Agreement.
 
We authorise you to send our audited accounts to EBRD to enable us to satisfy
the reporting requirements set forth in Section 5.14 of the Loan Agreement. When
submitting such audited accounts to EBRD, you are also requested to send, at the
same time, a copy of your full report on such accounts in a form acceptable to
EBRD.
 
For our records, please ensure that you send to us a copy of every letter which
you receive from EBRD immediately upon receipt and a copy of each reply made by
you immediately upon the issue thereof.
 
Yours faithfully,
 
MANGISTAU OBLAST BOAT YARD L.L.P.
 
By:                                            
 
Authorised Representative
 
Enclosure: Loan Agreement
 
cc:        European Bank for Reconstruction and Development
 
One Exchange Square
 
London EC2A 2JN
 
United Kingdom
 
Attention: Operation Administration Unit
 
Subject: Operation No. 38662

 
 

--------------------------------------------------------------------------------

 



69

 
EXECUTION COPY
 
EXHIBIT D - FORM OF SECURITY CERTIFICATE
 
[To Be Typed on Letterhead of the Borrower]
 
[Date]
 
European Bank for Reconstruction and Development
 
One Exchange Square London EC2A 2JN United Kingdom
 
Attention: Operation Administration Unit
 
 
Subject: Operation No. 38662 Security Certificate

 
Dear Sir/Madam:
 
With reference to the loan agreement dated 22 August 2008 (the "Loan Agreement")
between Mangistau Oblast Boat Yard L.L.P. (the "Borrower") and European Bank for
Reconstruction and Development ("EBRD"). Expressions defined in the Loan
Agreement shall bear the same meanings herein. I, the undersigned [President]
[Chairman of the Management Board] of the Borrower, duly authorised by its
Shareholders, hereby certify that:
 
 
[(1) [except as described in the attached schedule or are otherwise validly
pledged or assigned to EBRD as Security for the Loan] the Borrower has not from
[the date of first Disbursement under the Loan] [the date of the last Security
certificate provided pursuant to the Loan Agreement]:

 
(i) [become the owner of any movable assets with respect to which the Movables
Pledge or any Financing Agreement contemplates will become a part of the
Security];
 
(ii) [acquired any insurance with respect to which the Insurance Assignment or
any Financing Agreement contemplates will become a part of the Security];
 
(iii) [issued any additional shares or other securities with respect to which
the Share Pledge or any Financing Agreement contemplates will become a part of
the Security]; or
 
(iv) [list any other security (e.g., over bank accounts, intellectual property
etc.) that is part of the Security for the loan].
 
(2) To the extent the Borrower has become the owner of any assets or rights as
described in paragraph 1 with respect to which any Financing Agreement
contemplates would become a part of the Security, the Borrower shall within 60
days from the date hereof take all such steps as are necessary or desirable to
be taken by it to establish and perfect the Security contemplated by any such
Financing Agreement.

 
 

--------------------------------------------------------------------------------

 



70

 
EXECUTION COPY
 
 
(3) Subject to paragraph 2, each of the instruments listed below and each other
Security Document constitutes a valid and perfected security interest in the
collateral covered by such Security Document:
 
(i) Movables Pledge;
 
(ii) Insurance Assignment;
 
(iii) Participatory Interests Pledge; and
 
(iv) [list any other security instrument that is part of the Security for the
loan].
 
IN WITNESS WHEREOF, I have signed my name on the date first above written. Yours
faithfully,
 
MANGISTAU OBLAST BOAT YARD L.L.P.
 
By:                  
 
Name:
 
Title:
 
[Chairman of the Management Board]

 
 

--------------------------------------------------------------------------------

 



71

 
EXECUTION COPY
 
EXHIBIT E – FORM OF APPLICATION TO FIX INTEREST RATE
 
[To Be Typed on Letterhead of the Borrower]
 
[Date]
 
European Bank for Reconstruction and Development
 
One Exchange Square London EC2A 2JN United Kingdom
Attention: Operation Administration Unit Subject: Operation No. 38662
 
Dear Sir/Madam:
 
1. Please refer to the loan agreement dated 22 August 2008 (the "Loan
Agreement") between Mangistau Oblast Boat Yard L.L.P. (the "Borrower") and
European Bank for Reconstruction and Development ("EBRD").
 
2. Expressions defined in the Loan Agreement shall bear the same meanings
herein.
 
3. We hereby request the interest on the Loan be fixed in accordance with the
provisions of the Loan Agreement:
 
Interest Conversion Period:                                               From
the Interest Payment Date falling on or
about [insert date]9 [until the Interest Payment Date falling on or about
[insert date]] [until the final repayment date of the Loan]
 
Interest Fixing Date:                                               [insert
date]10
 
4. All necessary governmental and other approvals (including exchange control
approvals) have been obtained or will be available for conversion of the Loan to
a fixed interest rate and the rights of EBRD will not be prejudiced by such
conversion. [Attached hereto are the relevant documents.]
 
 
9 Date shall be at least 8 Business Days after notice is delivered to EBRD
10 Date should be at least 5 Business Days after notice is delivered to EBRD

 
 

--------------------------------------------------------------------------------

 



72

 
EXECUTION COPY
 
5.        This notice is irrevocable.
 
Yours faithfully,
 
MANGISTAU OBLAST BOAT YARD L.L.P.
 
By:
 
Authorised Representative11
 
 
11 As named in the Certificate of Incumbency and Authority
